Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 1 of 45

EXHIBIT A |

 
-e Ww

oO, eo I DW

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27.

28

_ Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 - Page 2 of 45

Caase2?1 88am C00S22HFEB Claccuneatt2762 AiteD@ABAlDo FaageliobH44 —

HEATHER E. WILLIAMS, #122664 |
Federal Defender .
BENJAMIN D. GALLOWAY, #214897.
Chief Assistant Federal Defender. =~
RACHELLE BARBOUR, #185395
Assistant Federal Defender

OFFICE OF THE FEDERAL DEFENDER
801 I Street, 3“ Floor

Sacramento, CA 95814 .
Tel: 916-498-5700/Fax: 916- 498- 5710 .

Attorneys for

OMAR AMEEN
_ INTHE UNITED STATES DISTRICT COURT: -
FOR THE EASTERN DISTRICT OF CALIFORNIA
IN THE MATTER OF THE ) Case No. 2:18-mj-152 EFB
EXTRADITION OF OMAR )
ABDULSATTAR AMEEN TO THE ) MOTION TO COMPEL GOVERNMENT TO
REPUBLIC OF IRAQ, ) PRODUCE EVIDENCE
)
) Judge: Hon. Edmund F. Brennan

 

 

 

 

 
"Case 2:18-mj-00152-EFB Document 131-1 .Filed 04/30/19 Page 3 of 45 |

 

Il.

Il.

VL.

Vi.

 

VIEL

A.

B.

Caaee271 Bam PO0S22HFEB Moccumeantl2762 AldecO@AdBALN9 Paage2abH44

Table of Contents

- INTRODUCTION. see sesesienssenesesesienesnetsinetsneesnee seseesiantasetanessese seestesete 1

THE EXTRADITION REQUEST ARISES OUT OF AN. INVESTIGATION BY THE
UNITED STATES GOVERNMENT oui hssssssssssssecsssccsssccssessssecessecesnecdanecsnscecasensecennseesnsecsnees 2

GIVEN THE US. GOVERNMENT” S PRIMARY ROLE IN THE INVESTIGATION OF

THIS OFFENSE, DUE PROCESS REQUIRES PRODUCTION OF ALL FAVORABLE

INFORMATION AND DOCUMENTATION seseneeseeeseesacssceseesaesscesssscsesssseseassaneesesseesenaeens 7

THIS MOTION REQUESTS PRODUCTION OF MATERIAL THAT IS
“FAVORABLE TO THE ACCUSED” AND MUST BE DISCLOSED UNDER BRADY
13.

eee meer e scene near Hee ee des EEE SeEe eee RHEE EEA HODEHS SHEED ESOOE SDH DOEHESEE SEN EESROOEOOSSESESTSS OOOO TIO LOHOTEM ERE DEHESODESEOOOHOOHETH DI OEOES

‘THE BURDEN TO o PRODUCE FAVORABLE EVIDENCE EXTENDS TO THE USS.

GOVERNMENT AS A WHOLE, NOT ONLY THE DEPARTMENT OF JUSTICE... 18

THE GOVERNMENT’S BURDEN TO PRODUCE FAVORABLE IN FORMATION
EXTENDS TO IRAQI GOVERNMENT DOCUMENTS AND STATEMENTS BY
IRAQI LAW ENFORCEMENT OBTAINED BY THE U.S. GOVERNMENT ............. 20

THE CIRCUMSTANCES OF IDENTIFICATION OF MR. AMEEN ARE
CRITICAL TO THE COURT’S CONSIDERATION AND MUST BE DISCLOSED TO
THE DEFENSE .........ccccsssscsssessesceeesscsscsscssssscssseessseseeessesnsssessessssseeeenseneasesssenseneenasseeseonteess 21

THE UNITED STATES GOVERNMENT MUST PRODUCE EVIDENCE IN ITS
POSSESSION THAT WOULD OBLITERATE PROBABLE CAUSE IN THIS CASE
BY PROVING THAT MR. AMEEN WAS IN TURKEY IN JUNE 2014 oc eeceeeenenes 26,

The Government Must Produce its Independent Statement Corroborating Mr. Ameen’s .
Presence in Turkey in June 2014... cccccsssssscesserseeseseseseeesenesseeessnenseresneneseresasessenesesees 26

The U.S. Must Produce Any Evidence of Mr. Ameen’s Presence in Turkey in the Summer

of 2014 Obtained During Surveillance ...... ccc cscssssserssesserssseceseeneseesessenessetesnesnetenneneeees 27

IX. DOCUMENTS THAT REBUT CLAIMS AT PAGE 71 OF THE EXTRADITION
PACKET AND ELSEWHERE IN GOVERNMENT FILINGS MUST BE PROVIDED TO
THE DEFENSE 1... ceccsssscsessssesssesesrersereesesseenssnssnees sessccuseecaesescuesesesenereneuesseasaeasscesseeasssesasans 29

X. CONCLUSION uu... eee eesscsessessesssssessssscessseveeeeesscesesessssesseesessecsssensesseneseneneeseesesessesneseseses 35

 
N .

11
12

13
14°

15
16
17
18
19
20
21
22
23

24

25
26

27

28

 

Case .2:18-mj-00152-EFB. Document 131-1 Filed 04/30/19 Page 4 of 45

COase2?7 Beam POOSE2HHEB CaccuneantL2762 AlteOQADBALDO Paggesc0bH44

Table of Authorities
Supreme Court Opinions

Arizona v. Fulminante,

 

499 U.S. 279 (1991) csssssssecssnseeennsee evectusesnasesnsecssusessusssvesssesses eueessuvsessussesssnesssaveessseess 14, 16
Brady v. Maryland, / Oo .

373 U.S. 83 (1963) cecccccssssssssssssssssssscsssesssssssssseeescsssssssnssccssssnsegeceessssnnesseceesnssneeseeeessananeeesssnsnens 8
Fare v; Michael C. an oo

442 U.S. 707 (1979) cesessseees seucsearavecssuecensassearsuscassssessssccsseesssees eiebacasannnnsacees ssssssasnsnnnenneere 15, 16

Gallegos v. Nebraska, . . a
342 US. 55 (1951) ceecesessecsececssessesccnceneecnecnsesessceneensenessesszsnsesesensans secesseesecsssecesssenseseseese desveee 16

Harris v. South Carolina, co
338 U.S. 68 (1949) .eseresccssecssecsssessessnessseesssesseessnssssensnesasenssesecsssecnseenscssacennssanssancacngensgens 15, 16

Leyra v. Denno,
347 U.S. 556 (1954) ciccecesccstsseeeeees sesseesescessesesssescsusseesssscsassenssseseeseenesessesesasaneneneeseeneneenenees 14

Lynumn v. Illinois,
372 U.S. 528 (1963) c.sccssssssserssseccesesscsessecnssesecsesecnecnensaneacseeneseaesesscassssasssssnsenenssseaeeneaessenens 15

Neil v. Biggers,
409 U.S. 188, 93 S. Ct. 375, 34 L. Ed. 2d 401 (1972) weecececsssssssessssseseseeseeeeessersersenesereees 23

Payne v. Arkansas,
356 U.S. 560 (1958) sesesasceatecesssccsnecesscesssessavecssecssesecssecanecasscsasscassccsanecansecsuneqanecenesenaeeeaneennent 14

Reck v. Pate, .
367 U.S. 433 (1961) c.ccccccscccesssccsssetscsetsesssesscsscsssssssssesesssssesscessesesssesasessesseseneeeeeneneeseneasseeey 16

Under Giglio v. United States,
A05 U.S. 150 (1972) vccceccccsccsssseceesesseccscsesenssscsnsssssessssscaeseseeseeessssesenessesssssasseeeeeeaeasseeeseeneenenens 18

United States ex rel. Touhy v. Ragen,
340 U.S. 462 (1951) cecscsccesssesecsscsssscesssscsssscsscsssscssssessessssenecssesesenesneenseesesessesseneneees teateaceaees 14

United States v. Balsys, .
524 U.S. 666 (1998) vccecccscsssssceenesssessescssssssssssssecsceseesenesseeseeseessescesssesensenssesenesnenerseaseeeesaes 36

Wearry v. Cain,
136 S. Ct. 1002 (2016) (per CUTIAM) Lo. ceeeeeseteseseteeteeeeeesetetetsseeetetetesetersenensarsasenssenetees 28, 29

 

ii

 
N

C0 Oo NY DH WN Fs W

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

‘Case 2:18- mj- -00152-EFB. Document 131- 1 Filed 04/30/19 Page 5.of 45
Cas8e221 B8Anf POUES2EEEB Doconneen tt PYE2 FilibeldO@AOBAT D9 FRage4ob a4

Federal Court Opinions
2010 U.S. Dist. LEXIS 1563, 8 sesesteneeseeenes seseteeaenenees saesesescaereteneneaeeneneeeaenes etecuesesesseneaseeeaeens veces LL -

Demjanjuk v. Petrovsky, -. wo, Co
10 F.3d:338 (6th Cir, 1993) .ccccccecceseeesseseeeeeseereneessrersenenens sasessnsvssenssssstaseneaessseavenensts 8, 9, 18

Dennis v. Sec'y, Pa. Dep't of Corr.,
834 F.3d 263 (3d Cir. 2016) wee sieceesuncceeeesnanceeeeestscacesesteccevsesuesessacssessedsesesssaeeecessaeeseees 28

Dent v. Holder, . “
627 F.3d 365 > (th Cir, 2010) v.ccccccsscccceseesecseceeceseceeecsesseesesssesesssssssees suscsescesaseneeseasessneeeseeees 12

In re Burt i oe ce
737 F.2d 1477. (7th Cir. 1984) sssssesssesesesessseseseseseseesesenseneaessssseneneseneonees svesessseseessssssenseeseenenensaes 8

 

| In re Drayer, .
190 F.3d 410 (6th Cir. 1999) ic eesssscctcstscssessssssesssessssctsessssesseecsseesesereseessesssssereneees passim

In re Extradition of Bonilla, No. 1:
13-MJ-62, 2014 WL 934903 (E.D. Tex. Mar. 4, 2014) w.ccccssesscssssessesesssessssseeseeesssensens 13

In re Extradition of Cervantes Valles,
268 F. Supp. 2d 758 (S.D. Tex. 2003) vcicssccsessssssesssssesessenesscscecsesessessesesesseessseseansensaeseseees 24

In re Extradition of Chavez,
408 F. Supp. 2d 908 (N.D. Cal. 2005) .cececssessecseeerenteneeeeneatensensensenssneseensssessseesnesneesenseneey 24

In re Extradition of Contreras,
800 F.Supp. 1462 (S.D.Tex. 1992) wceccesseeeeees sacecencecearseescsenseseessessessssssaseessssseseesenssens 24, 25

In re Extradition of Gonzalez,
52 F. Supp. 2d 725 (W.D. La. 1999) occcsccccsessssscsstesecsesssesseseneesenenenessesesenesssenssnesesesenses 24

In re Extradition of Handanovic,
826 F. Supp. 2d 1237 (D. Or. 2011) wvccccsssccsssssecnsesseneeesenesessesesseseseteseseeerssesneeneeneetesenees 10

In re Extradition of Kraiselburd,
786 F.2d 1395 (9th Cir. 1986) oo. ccccesssecetcceseessecssssscsesseresssseessseeses vecteeceseaceseeessevestccccessencs 21

In re Extradition of Singh,
123 F.R.D. 108 (D.N.J. 1987) vccccesccsssescscesessetccsssscnscsessesscsscsesesesssssssssessessssessesenensenesaseseeasaees 8

In re Extradition of Singh,
2005 U.S. Dist. LEXIS 42969 at *126 (E.D. Cal. 2005) oo. cecscsssesecsesessessessesteeeeneeeee 24

In re McMullen,
1988 U.S. Dist. LEXIS 7201 (S.D.N.Y. 1988) cececccccssessessssssstecsssesseeessseneesesereseeenssssonneey 2)

In re Monroy, / o
2006 U.S. Dist. LEXIS 65815 (E.D. Cal. Aug. 30, 2006) oo... scceeetsersstsesssseseeeseeenees 25-26

 

iti

 
Oo eo nN DA WN

11
12
13
14
15
16

17

18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-mj-00152-EFB Document131-1 Filed 04/30/19. Page 6 of 45 |
| Casse221 88am) P00522HFEB Oecounent2762 FHbecOaAIBALIO Praggesoob Had

In re Singh, i oo
- 170 F. Supp. 2d 982 (E.D. Cal. 2001) seveseesuelacesseessesseescseseseaseseesasencseasesssasssessasessensoneceass passim

In re Strunk, . ;
293 F.Supp.2d 1117 (E.D. Cal. 2003) setsaasececeevevssssnseeansssscess Vansaseessesersseseoss  seeeseeesessesesnseneas 26

Lanuza v. Love, .
899 F.3d 1019, 1025 1.2 (9th Cir. 2018) cecccecccscscscnsesseeeereenseneesssessesesseessensereseretsseesey 12

Mainero v. Gregg, _ .
164 F.3d 1199 (Oth Cir, 1999) veeeecscsecterseeeececseenseneseeseessesesseessssessssssesseresnssseensessensseseees 25

Manta v. Chertoff, “
518 F.3d 1134 (9 Cir. 2008) . seseeennecsunecsuecssscssnessasesssesnecenseesivessnes sceseneaseeeesessessscseaceaeens 23-24

Maitinez.\ Vv. United States, | et sss ;
828 F.3d 451 (6th Cir. 2016) (en banc) dedasesecsccssecscesseseneuesescusossuesensnetsnesseeses degeeesseneseseeneeeeaes 10

Nuckols v. Gibson, ,
233 F.3d-1261 (LOth Cir, 2000) oo ctccsssssessessecsseseesseerensesssssesescenessseneeetsssesenenesssnsessaaseons 11

Pavlik v. United States,
951 F.2d 220, 224 n.5 (9th Cir, 1991) vcccccscesescsesecsssssscsssccseeeseesensesssensneensieeeeserseeteeeeess 12

Petition of Geisser,
627 F.2d 745 (Sth Cir, 1980) we cccsscssecesscsscecsssscsssssesssseesceseesesseessersasesssesseesesseesneresesens 7-8.

Plaster v. United States,
720 F.2d 340 (4th Cir. 1983) eeeseessssssessssscssseessssseessssssensssessseseeseeensneneseseersneeesssnseaseesees 7

Prasoprat v. Benov,
421 F.3d 1009 (9th Cir. 2005) vc ccsscescssessssssssssssessensereesessenenessersensssesenesseneseecesisencsseeseeennens 10

Quinn v. Robinson,
783 F.2d 776, 817 1.41 (9th Cir, 1986) vce ecscccssesssccsessereseeesesensessersesnsseeeeenesesesereeeneeases 8, 25

Republic of France v. Moghadam,
617 F. Supp. 777 (N.D. Cal. 1985) dessessassaessessssscsacsaseaccenecssctacecesssenssscavsaueuueussessscssssesess 17, 21

In re Munoz Santos
228 F.Supp.3d 1054 (C.D. Cal. 2017) .ccccccccsesssseressecesenenseeeseneesenenasnssssesesesssseeesessorsnenenseneens 25

Santos v. Thomas,
830 F.3d 987 (9th Cir. 2016) (en Dance) oc cccecsesssecseseeseteesetessensseesseteresseneetersetareenaaons passim

Smith v. Black,
904 F.2d 950 (Sth Cir. 1990) v.eccceeccsesssscscsssssssssessessenssssscsesesesseessnserecsssesensenseeneneeseneeaeneegs ll

Sperry v. Hutchinson Co, y. FTC,
256 F.Supp. 136 (S.D.N.Y. 1966) c.ecccccscesscsssessescseessssssssssccscsneesssessesesenssessessssenenenenenaraeeenaeees 12

United States v. Auten, . .
632 F.2d 478 (Sth Cir. 1980) .cceccsesssssesssessecnsseeseseerenssnesssesssseseseesssssscssesssessssnessssseaceseseseeseens 19

 

iv

 
Co oe N A

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

A wea te

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 7 of 45
Coace271 28mm POUSRZAEEB Cihcouneentl2762 FHikelOGAIBALEO Fragyges6o6 144

a

United States v. Bararia, poh
2013 US. dist. LEXIS 93563 at *14 (D. Nev. 2013) .......... vlassaeeeaseseeeneeees sesuseeesessacseneeseacens 17

United States v. Bryce, .
208 F.3d 346 (2d Cir, 1999) c.reeceeerersssessessessssesssmessssnesesessseseesesnsensenessecnaes seseesuseessens .27

United States v. Burnside, .
824 F.Supp. 1215 (N.D. Il. 1993) icccccssssceseesessseseseseseeeseneneneesensteeeteneeneaeneesesseenseensees 19

_ United States v. Carter, :
313 F. Supp. 2d 921 (E.D. Wis. 2004) wn vescssscsssssssssssessesescseenssessseesssesssesesensensseasenensneneenes 17

United States v. Ebel, ~
856 F.Supp.2d 764 (E.D.N.C. 2012) voccececesees Sssvsnschoceencevetessetecsusseessensenecs cotneeatenessssssnsesonsoess 12

United States v. Edwards, _ -

777 F. Supp.2d 985 (B.D.N.C. 2011) cass sestnunutineneusueinenennentnetineseees 12

United States v. Froman,
355 F.3d 882 (Sth Cir. 2004) vc ccscssssressssesssssscsseseseseseeessesessseeeseesseneeeaenenes Lesacseesseeetecsens 13

United States v. Gamez-Orduno,
235 F.3d.453 (9th Cir. 2000) woe ecscsccsscsessssessssseseeseeteesseesseesseneeeeees sednsaccaceeesessceccaccoesseves 11

United States v. Holstrom,
246 F. Supp. 2d 1101 (E.D. Wash, 2003) ......cccscsesesssssseseesseersteerensersensecasecsssssesensseseeeens 10-11

United States v. Kin-Hong,
110 F.3d 103 (1st Cir, 1997) .ccescseccsstsssessssssssssscsesseeesssessesssrssssenseessceessnesesssseneseararaeeneeey 7

United States v. Kojayan,
8 F.3d 1315 (Qth Cir, 1993) wccscesssesssssssssssssssssesssssessesssessssseeretesesssesssessessressseseeessersereeees 36

United States v. Linson,
88 F. Supp. 2d 1123 (D. Guam 2000) .ceccscsccrcssssecsersesceacescseessssssssseessesssessscssssesessesseeeseenesnses 21

United States v. Napier,
518 F.2d 316 Oth Cir, 1975) vcccessssssesssssssscsesscssessesssessessesseneesesssssencesesseeeeneneeesaeaceeeneets 27

United States v. Olsen, .
704 F.3d 1172, 1183 n. (9 Cir. 2013) eee leceessecsassesscesecensessncessesensecsseesseestssaeessaeecoseees 17

United States v. Safavian,
233 F.R.D. 12 (D.D.C. 2005) ......... sesesesauessecauecaseauecaucesecsecsnecsecasessecnecausssstssessseasensess besunaeensaes 17

United States v. Singleton,
125 F.3d 1097 (7th Cir. 1997) ceseseseees seceusancessevanceeceseuseeecssvscesscesuesscescucssesaesecenaaeseessssanens 27

United States v. Sudikoff,
36 F. Supp. 2d 1196 (C.D. Cal. 1999) evaesesesacsesescacscsessssecassssseseseseeseseeceessesseseesesssesecsesceneaeees 17

United States v. Tingle,
658 F.2d 1332 (Oth Cir. 1981) cesecssenssssessssssssesssesessssceessenseesseesssessenssenssnsnsreneseneonsses 15

 

 
N

Oo CoN DR UA PB W

il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 8 of 45
Casse271 B8AMONS22HHEB Odcoumeant 262 AlitecOaddBAlPo Aaage7 /obH44

Valenzuela v. United States, .
286 F.3d 1223 (11th Cir. 2002) ce cecssssecresscrsssessessssssserssesesseresseeseeees Veasecsecesessereseuseeesacs 7

Wang v. Reno, a
81 F.3d 808 (Sth Cir, 1996) .cccsessesssseesseestecnessensecssessesessesnsssssssssesssnesecaseressessseseessensansrsenenys 10
State Cases . ves
People v. Steger,
16 Cal.3d 539 (1976) v.eceecccssscssssrssssecsssesssscesssessssscsssesscsessseesesecsensererenstsneeseseseneeesseasenenssseeeees 15 J.
People v. Trout, -- - , ce cect
54 Cal.2d 576 (1960) ....eeecesetesseees soeeeusecsusecavecoutecsueecasesssvessusosscsasscsssssssscrssssecsssessssesaneesnesey 15
Smith v. United States, " . .
666 A.2d 1216 (D.C. 1995) Le eeecctessctecssssscrsctssrsseeesereeesreneeneesees seessenseesseaeenensens seeeedeeeseaees 11
Other
Department of Justice, Criminal Resource Manual
§ 2052 viccscccssecsssceccscscnenenssecesessscsescsssssessscsssssssssssensscesesenenesseecanenessesenssesenenenseeseeensserenessnseseeseees 18, 19
§ 601-622 cssccsssssseesecccsssssecssccssssssnsscsecsessssnseseeceessnnsveceessssnnsessessssnsessessssussessecsessssunsesesseessssvaseeesen 19
28 Code of Federal Regulations .......cccccsscsssssscssscsssssssssceeessectsesssssessesteneeneseceeeeeetaenesteesaeeanens 14

European Asylum Support Office, Report: Iraq, Internal Mobility at p. 17 (February 2019)
available at www.justice.gov/eoira/page/file/113277 1/download .......:.cscssseseseererenereeetetetseneneneees 5

Harrison, "Probe of Nazi War Criminal Case Raises Ethics Questions: Government: A former
Justice Dept. attorney said he resigned over handling of possibly exculpatory evidence
concerning the accused" LA Times (Nov. 13, 1992) available at http://articles.latimes.com/1992-
11-13/news/mn-290_1_nazi-war-criminal-Case ....cccseesesessesseecesenensesesseestestenetaseensenessesaaseeeense 8

Smothers, “Lawyer Recalls No Doubt on Nazi Guard,” NY Times (Jan. 15, 1993) available at
www.nytimes.com/1993/01/15/us/lawyr-tecalls-no-doubt-on-nazi-guard.html ........0...... beseevesseeees 8

“Grassley Seeks Answers on ISIS Member Admitted to U.S. as Refugee” (Aug. 20, 2018)
available at www. erassley.senate.Zov/News/NEWS-LeleaSeS .......eseeesssesseseesdecetascosetsorscessuasensseeseses 9

Thompson & Watson, “Ex-ISIS fighter entered U.S. as refugee, officials say,” Assoc. Press
(Aug. 16, 2018) (connecting case with current criticism of

“Obama-era resettlement program.” ) ....scscsccsecsscssceescseseestessssssesssessssensceestessenssesensessceeseneaseneees 9

 

vi

 
vA BW WN

0 oOo NO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 9 of 45
Cdase271B8rmpO00S22HHEB Dpconneantl2762 AitikecOAAdBALNO Regge8a00H44

Ben Taub, Iraq’s Post-ISIS Campaign Of Revenge, December 24, 2018 available at
https://www.newyorker.com/magazine/2018/12/24/iraqs-post-isis-campaign-of-revenge........... 14

Poitras, et al. “A Two-Faced Friendship: Turkey is ‘Partner and Target’ for the NSA,”
Spiegel Online, Aug. 31, 2014 available at WWW. Spiegel de... ccs lO

Lewis, “Snowden documents show NSA gathering 5bn cell phone records daily,” The Guardian
Dec. 5, 2013 available at www.theguardian.cOm .......cscesscesreeeeesenccteeeeensstseaseetsanesescsassenereeseenes 28

Department of Defense press release archive.defense. gov/news/newsarticle.aspx?id= Global
Terrorism Database available at www.start.umd.edu/gtd/ ......ccccscccscecesssseesseeeneecesececeeeeeees 30

Empirical Studies of Conflict (ESOC), Iraq Dataset available at esoc.princeton.edu/country/Iraq
31

eee eee eee ee seen eer eee esas sscseE TS ECEOOOEEDOOESESCEESEOSEOS OF OEEESOECIEEES IO HOEEEESEEEEEOSESELEE DHE OEEOEEEEES ISA ESEEHIDOOOOSIBTSSSOEOUEHOOE HES OEESOD

Homeland Security Digital Library, available at www.hsdl.org/c/; Cordesman, “Iraq’s Sectarian
and Ethnic Violence and the Evolving Insurgency,” Center for Strategic and International
Studies (Dec. 14, 2006)3 1710... sssssscssssssseseseeesessessseseeseesseseseasstensncnsnsssneassesassevensnssenenenenee 31

Orton, Governing the Caliphate: Profiles of Islamic State Leaders, The Henry Jackson Society
(2016); Zeidel, “The Dawa’ish: A Collective Profile of IS Commanders” Perspectives on
Terrorism, Vol. 11, NO. 4 (2017) we eecsesccsscssssecssssscssssccnesssessesssssssesecsansecsesaseaseeeesoesssesessaseseseeegs 33

Fishman, The Master Plan: ISIS, Al-Qaeda, and the Jihadi Strategy for Final Victory (2016) ...34

Naylor, Relentless Strike; Glenn, “Al Qaeda v. ISIS: Leaders & Structure” The Wilson Center
(Sep. 28, 2015) .escessssssessessssseesssesessessesssessesseseneneeneessaserenscsssetessseesssssssessnsssnacsseeeneseneesesesenes 34

 

Vii

 
wn a> WB bo

oe ND

11

12
13
14
15
16
17
18
19
20

21:

22
23
24
25
26
27

28

-ABDULSATTAR AMEEN TO THE

‘Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 10 of 45

Caase221 28am OOUS22HEEB Oocumeantl2762 AliseDAAIBALDO Ragygec0bH44

‘ HEATHER E. WILLIAMS, #122664

Federal Defender

BENJAMIN D. GALLOWAY, #214897
Chief Assistant Federal Defender
RACHELLE BARBOUR, #185395
Assistant Federal Defender

OFFICE OF THE FEDERAL DEFENDER
801 I Street, 3! Floor

Sacramento, CA 95814

Tel: 916-498-5700/Fax: 916-498-5710

Attorneys for
OMAR AMEEN

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORN IA

IN THE MATTER OF THE Case No. 2:18-mj-152 EFB

EXTRADITION OF OMAR
MOTION TO COMPEL GOVERNMENT TO

REPUBLIC OF IRAQ, PRODUCE EVIDENCE

Judge: Hon. Edmund F. Brennan

 

 

 

I. INTRODUCTION

In 2016, the United States Government began investigating Mr. Ameen in connection
with a request to adjust his immigration status. This investigation intensified and shifted focus in
March of 2017, just as the Trump administration sought support for its Muslim Ban. The limited
disclosure provided to defense counsel so far, along with the Government's filings in the record,
and its sealed search warrant affidavits, demonstrate a multi-year investigation involving several
U.S. Government agencies, including the Federal Bureau of Investigation. The defense knows
that the FBI interviewed witnesses across the United States and in Iraq. The U.S. investigation
into this offense started well before any involvement by Iraqi authorities.

As discussed below, the U.S. Government bears the burden of producing favorable
material to the defense in this case. Because of the circumstances of this case, that burden is

extensive. Any evidence held by the U.S. Government that corroborates Mr. Ameen’s presence

_ in Turkey in June, July, or August 2014, and that therefore rebuts the sole purported eyewitness

in this case, must be produced to the defense. Further, three close members of the victim’s

on

 
~ Ww

oOo CO “SN DN

il
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document.131-1 Filed 04/30/19 Page 11 of 45

C@ase271 Beam Od b22EHEB Docouneantl 2762 Fit elO@ADBAT DO Frage 0000444

family have all given statements to the defense that Mr. Ameen had nothing to do with the
victim’s death. | |

This strong evidence of Mr. Ameen’s innocence requires the Government to produce all
information concerning the circumstances of the interview of the purported eyewitness in which
an alleged identification of Mr- Ameen was made. Information given by the victim’s family
indicates the likelihood that coercion or compulsion was employed to obtain the purported
eyewitness’s statement. All evidence of compulsion or coercion-must be provided as discussed

below. The defense moves the Court to compel such disclosure.

Il. THE EXTRADITION REQUEST ARISES OUT OF AN INVESTIGATION
BY THE UNITED STATES GOVERNMENT

In a typical extradition case, the United States Government plays merely a ministerial
role, relaying information the requesting government has gathered through its own investigation.
In re Drayer, 190 F.3d 410, 414 (6th Cir. 1999). However, this proceeding involves a U.S.
Government investigation, carried out in the United States and Iraq, in which the allegation of an
Iraqi crime, made to an FBI Agent in Iraq, was then referred to the Republic of Iraq for filing. It
is this crime that has returned to the U.S. through an extradition request.

_The Iraqi extradition packet bases the arrest warrant on the testimony of one purported
eyewitness. (Doc. 22-1, pp. 43-44.) That section of the extradition packet is almost fully
redacted in the public record, and will be the subject of a future motion to unredact it prior to the
extradition hearing. (Doc. 108, p. 2 [setting date for motion to unredact].)

The defense understands that the Court has access to a fully unredacted extradition packet
containing the purported eyewitness’s statement.' To comply with the protective order in this |

case, and consistent with the

 

i The copy of the Extradition Packet filed unredacted with the Court is an uncertified
English-language translation of the original Arabic. The Government has filed the Arabic _
version with the Court at Document 1, Exhibit 1, pages 3 through 66. (See Doc. 4, p. 2,
explaining what was filed under seal in Doc. 1, Exh. 1.) The defense requests that the
Government file a copy in the public record as well, redacted in the same manner as Document
22-1.
2

 
wo.

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28

oO S&S SN DO NHN PP W

Case 2:18-mj-00152-EFB. Document 131-1 Filed 04/30/19 Page 12 of 45
CAase271B8Am00522HHES CbccuneahtlPY62 AiecO@AIBAINO Aeagel Lobia

defense will refer to that person as

allegedly gave a statement to the Iraqi court on April 15, 2018, about a-crime
that occurred in Rawa, Iraq, on June 22, 2014, almost four years prior (Doc. 1, p. 2; Doc. 22-1,
p. 43.) That statement recounts an attack on the victim outside the victim’s home in Rawa, Iraq,
at 7:00 p.m. (Doc. 1, p. 2.) The statement first indicates that was in the house where
the victim was killed. The victim went outside and engaged in a gun battle with members of
ISIS. (Doc. 1, p. 2.) After the shooting stopped, claimed that he/she went outside the
home and observed Mr. Ameen fire at the victim while he was on the ground. Id.

The statement claims that - was shown several photographs of individuals
working for ISIS and identified Mr. Ameen. The statement is not explicitly sworn by |
although the inquiry judge indicates that the witness “took the legal oath.” Although no .
photograph is attached to the statement in the extradition packet, there is a photograph of Mr.
Ameen later in the packet that appears to be the one referred to in the statement. See Doc. 22-1,
pp. 61-63. It follows an “identification report” dated April 15, 2018, by the Central Inquiry
Court, Office of the Judicial Investigator, which indicates that identified Mr. Ameen as
one of the militants “who killed the victim (Ihsam Abdulhafiz) and the kidnapping of the victims
(Ra’Fat, Ghassan, and Muhammad).” (Doc. 22-1, p. 61.) The extradition packet contains
photographs of two other men at Doc. 22-1, pages 64 through 67. There is no indication in the
packet who these men are. The photographs of the men are digitally imprinted with a date at the
bottom right: 22.05.2018 (May 22, 2018). (Doc. 22-1, pp. 64-67.)

The Arabic version of statement covers two pages in the original packet,

 

 

 

 
bb WwW

11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

oOo Se SND

 

 

~ Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 13 of 45

CAage271 B8AnO00 22H OacouneahtiP762 AtedO@AeBAlN9 Aeagel P20b444.

which has not been filed with the Court.? In the Arabic version, which is the one purportedly
signed on each page by . : the natrative of the statement is typewritten. ‘Both the Arabic
version, and English translation, document changes in the narrative between first-person in the
words of the judge, and first person in the purported words of

The Arabic version shows that the supposed signatures of on the two pages do
not match. There is absolutely no indication in the statement or elsewhere in the packet that

‘was asked for any identification in connection with making this statement.

The Extradition Packet does not include the information that spoke with the FBI
first, approximately six months before giving this statement to the Court. Accordingly, for the
Court’s consideration, the FBI report of the interview of . from October 23, 2017 is
attached as Exhibit B.4 The copy of the FBI report provided to. the defense is heavily redacted of

information well beyond the identity of - which is already known to the defense.

Redactions include information such as the place of the interview, the name of the interviewing

- agent, and numerous sentences in the report. Entire paragraphs and sentences are redacted as

"well. The defense has requested an unredacted copy, and moves for the Court to compel the

Government to produce an unredacted copy of this statement to the defense.

This FBI report makes it clear why a full accounting of the U.S. Government’s role in

 

investigating Mr. Ameen is appropriate under Brady. The October 2017 interview of in
3 The defense requests that the Arabic original be filed with the Court so that the Court can
view these details for itself.

4 To comply with the Protective Order, the defense has requested that the Court seal

Exhibits B, C, and J, with the agreement of the Government. Given that the identity of the
witness is redacted in the filed document, the defense does not believe that the Exhibits B, C, and
J.independently qualify for sealing based on the information therein. The Government will
review its redactions to determine if the documents may be filed in Pacer, and, if so, the defense
will submit a proposed order to unseal them, or provide documents with additional redactions for
filing in the record. The defense also is filing a Motion to Modify the Protective Order
concurrently that, if granted, will permit the filing of these Exhibits under seal. -

 
nA BF WN.

\o o'gon nN

il
12
13
14
15
16
17
18

- 19

20
21

22

23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 14 of 45

Gasse2?71 88am C00 522HFEB Ddccuneantl Prez FHbeCOCAIBALDO Pagel BGob444

Iraq was not a routine witness interview. It could not have been, given the circumstances. ISIS
still controlled Rawa and other parts of Anbar Province in October 2017. Travel in Iraq was (and
continues to be) extremely dangerous and filled with multiple checkpoints controlled by various
armed militias. European Asylum Support Office, Report: Iraq, Internal Mobility at p. 17
(February 2019) available at www justice. gov/eoira/page/file/ 1 132771 /download. The FBI was
conducting an investigation in a foreign country, at war. The FBI simply could not have
interviewed this witness anywhere but a secured compound. Further, the FBI through Iraqi
security forces would have had to enable this witness’s travel within Iraq to meet the FBL Id., -
(“it has become impossible to move around in the country unless your paperwork is in order”).
Additional information strongly suggests that the October 2017 interview of
occurred at Al Assad Air Base in Iraq. Another interview was done the same day of another
witness from Rawa: > (Exhibit C.) That interview is also redacted as to the place of
interview and name of the FBI Agent, but the size of those redactions indicates that the two
witnesses were interviewed at the same place and by the same agent. interview was
interpreted by a Department of Defense Arabic translator, another indication that it occurred in a
secured military location. (Exh. C.) An FBI interview two months later, on January 23, 2018, of
is unredacted as to the place of interview, which was at Al Assad Air Base, and
translated by a Department of Defense Arabic translator. (Exh. D.) Taking these three
statements together, it appears that was interviewed at Al Assad Air Force Base as well.
The FBI must have taken considerable steps.to enable to enter Al Assad Air
Base for his/her interview on October 23, 2017. The base was an extremely secure environment

the size of Boulder, Colorado, with several mini-bases within it, containing U.S. and Iraqi troops.

 

 
No

Co eo NHR A BR WD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 ‘ Page 15 of 45

CBa8e271 Beam U0 S22EEEB DiocouneentL2762 FiitecOGADBALDO Feageli4ob444

Saree

It has a 21 Alomete secutity perimeter including security towers and barbed wire. ISIS
militants tried to overrun the base in February 2015, disguised as Iraqi soldiers, after taking
control of most of Baghdadi, a town less than five miles from the base..Morris, “Islamic State
tries to attack base where hundreds of U.S. troops are stationed” Wash. Post (Feb. 13, 2015).
October 23, 2017 fell squarely within the most heated battles to push ISIS out of Anbar Province
in Iraq. Notably, it fell approximately three weeks before Iraqi forces forced ISIS out of Rawa °
-on November 17, 2017. BBC News, “Iraqi forces recapture final [S-controlled town, Rawa”
Nov. 17, 2017 available at www.bbc.com/news/world-middle-east-42026801.

Further, the defense has obtained evidence from reliable witnesses that ~ has
current close ties with at least one ISIS militant and may have been suspected by the Iraqi |
Government of involvement with ISIS when he/she spoke with the FBI. Full information about
the U.S. Government’s involvement with and knowledge of must be provided to the
defense. The very extent of U.S. Government involvement in investigating Mr. Ameen is itself
favorable to the defense, as the extent of disclosure may depend on that involvement.

As the information above shows, the U.S. Government’s involvement in the investigation
of the Iraqi crime was direct. The U.S. Government took the first known statement from

. As far as the defense knows, this is the first claim that Omar Ameen had anything to do with
the victim’s death. The U.S. Government knows how it found The U.S. Government
knows the connections between. and the other Iraqi witnesses it has spoken with
regarding Mr. Ameen, including witnesses to whom it has given immigration benefits and who
are current or prior members of Iraqi security forces. See Exhibit A.

The U.S. Government knows how it referred | to the Iraqi Government and the
steps involved in purportedly going to the Iraqi court six months later to give his/her
statement. The U.S. Government has the FBI special agent’s raw notes regarding

initial interview. The U.S. Government knows if brought . to meet with the

 
se te Fa

~_ Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 16 of 45

nN

Co em NY DH WwW FR WwW

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Caaee271 Bsa POUS22HHEB CccumeentiP762 AlbeldO@AdBA129 Aaagel boob444 nn oe

FBI. The U.S. Government knows if was subjected to any coercion or offered any
benefits in exchange for talking with the FBI in October 2017. The U.S. Government would
know if was suspected of involvement with militants. All of these facts are favorable
and must be provided to the defense.

Additional examples of the U.S. Government’s primary role in investigating Mr. Ameen
are discussed below with respect to various items of favorable evidence sought by the defense.
There can be no doubt that the United States was involved in the investigation of Mr. Ameen for
this very offense. Before addressing the specific evidence sought by the defense, this Motion
addresses the extent of the Government’s Brady obligation, and the requirement that the
Government seek out evidence from beyond the Department of Justice.

Ill.. GIVEN THE U.S. GOVERNMENT’S PRIMARY ROLE IN THE
INVESTIGATION OF THIS OFFENSE, DUE PROCESS REQUIRES
PRODUCTION OF ALL FAVORABLE INFORMATION AND
DOCUMENTATION

Courts have unanimously held that the government is bound by principles of due process
in its conduct of extradition proceedings. Valenzuela v. United States, 286 F.3d 1223, 1229
(11th Cir. 2002) ("[T]he judiciary must ensure that the constitutional rights of individuals subject
to extradition are observed.") (granting habeas on a due process claim arising from the
government's introduction of evidence in violation of a confidentiality agreement); United States
v. Kin-Hong, 110 F.3d 103, 106 (st Cir, 1997) (finding that "[t]here is the ultimate safeguard —
that extradition proceedings before the United States courts comport with the Due Process
Clause of the Constitution."); Plaster v. United States, 720 F.2d 340, 348 (4th Cir. 1983)
(remanding for consideration of a due process claim based on the government's violation of
immunity agreement); Petition of Geisser, 627 F.2d 745, 750 (Sth Cir. 1980) (agreeing that
noncompliance with a plea bargain is a valid constitutional claim that may be raised to challenge
extradition proceedings and that "a purported treaty obligation of the United States government

cannot override an individual constitutional right"). This Motion challenges the constitutionality

a

 
nm Se WwW

11
42

13

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo Oo nN DN

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 17 of 45

Gaaee?71 Beanp00522HHEB .CoconmeahtlP762 AltelcdaAdBAlbo Raagel Boob h44

of the conduct of the United States and its agents. In re Burt Burt, 737 F. 2d 1477. 1484 (7th Cir. 1984)
("It is well settled .. that the United States government must, in carrying out its treaty
obligations, conform its conduct to the requirements of the Constitution, and that treaty
obligations cannot justify otherwise unconstitutional governmental conduct.").

As discussed in detail below with respect to specific issues, due process requires that this
Court order the Government to disclose information favorable to the defense. The defense also
requests evidence that the Government has already cited against Mr. Ameen, but has refused to
provide. The Court has the "inherent power" to order disclosure in this case "as law and justice
require." Quinn v. Robinson, 783 F.2d 776, 817 n.41 (9th Cir. 1986) (citations and internal
quotations omitted). “[T]here may be circumstances under which specific discovery must be
afforded as a matter of due process." In re Extradition of Singh, 123 F.R.D. 108, 126 (D.N.J.
1987) (emphasis omitted). [A] habeas court can determine whether the magistrate's decision to
deny discovery constituted an abuse of discretion that deprived the accused of due process.”
Quinn, 783 F.2d at 817 n.41.

The Demjanjuk-Drayer line of cases in the Sixth Circuit lays out the Government’s
obligations and has been approvingly cited by the Ninth Circuit. In Demjanjuk v. Petrovsky, 10
F.3d 338, 353 (6th Cir. 1993), the Sixth Circuit held that Brady v. Maryland, 373 U.S. 83 (1963),
applies to "denaturalization and extradition cases where the Government seeks denaturalization
or extradition based on proof of alleged criminal activities of the party proceeded against." The
Sixth Circuit did so for two reasons that apply equally here. It reasoned that “[t]he consequences
of denaturalization and extradition equal or exceed those of most criminal convictions.” It also
held that Government attorneys cofrimitted a fraud on the court when they did’not turn over
exculpatory material, acting “with reckless disregard for the truth and for the Government's
obligation to take no. steps that prevent an adversary from presenting his case fully and fairly.”
Id. at 353-354; see also Harrison, "Probe of Nazi War Criminal Case Raises Ethics Questions:
Government: A former Justice Dept. attorney said he resigned over handling of possibly
exculpatory evidence concerning the accused" LA Times (Nov. 13, 1992) available at

http://articles.latimes.com/1992-11-13/news/mn-290 .1_nazi-war-criminal-case; Smothers,

 

 

 
aA BB W WN,

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oOo CO “NN WN

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 18 of 45

G@ase227188ampOUha2EFEB DoccuneahiLye2 FHlibecOAADBALDO Preagel ¥ 706444

“Lawyer Recalls No Doubt on Nazi Guard,” NY Times Gan. 15, 1993) available at

" www.nytimes. com/ 1993/01/ 15/us/lawyr-recalls- no- -doubt-on-nazi- guard, html.

In Demjanjuk, the U.S. Government sought to extradite the defendant based on
allegations that he committed mass murder as a Nazi guard during the Holocaust. The Court

noted that the pressure on the Department of Justice created a “win at any cost” attitude that

caused prosecutors to fail to provide exculpatory evidence.

Here, the Government seeks to extradite Mr. Ameen based on allegations that he is an
ISIS terrorist who committed a murder and then obtained refuge in the United States. There can.
be no doubt this is an important case with political implications, “Grassley Seeks Answers on |
ISIS Member Admitted to U.S. as Refugee” (Aug. 20, 2018) available at
www.grassley.senate.gov/news/news-releases; Thompson & Watson, “Ex-ISIS fighter entered
USS. as refugee, officials say,” Assoc. Press (Aug. 16, 2018) (connecting case with current
criticism of “Obama-era resettlement program.”) |

The members of the Department of Justice who appear before the Court are prosecutors,
seeking extradition for a crime. Like the government attorneys in Demjanjuk, the prosecutors
here have “a constitutional duty” to produce all evidence favorable to Mr. Ameen. Demjanjuk,
10 F.3d at 354, citing Brady, 373 U.S. at 87, 83 S. Ct. at 1196. Even in an extradition case, the
Government has an obligation to “take no steps that prevent an adversary from presenting his
case fully and fairly.” Id. Further, the prosecutors should not “recklessly assume” Mr. Ameen’s
guilt, thereby failing to “observe their obligation to produce exculpatory materials” requested by
the defense. Demjanjuk, 10 F.3d at 353-54. .

Following Demjanjuk, the Sixth Circuit reaffirmed its holding in In re Drayer, 190 F.3d
410 (6th Cir. 1999). The Drayer court noted that the Government’s obligations in Demjanjuk
also stemmed from the fact that “the United States had conducted its own investigation of the
offense underlying the request for extradition and uncovered exculpatory material in the
course of that effort.” _Id. at 414. Yet the court held that in Drayer, which did not involve aU.
investigation, “[i]n accordance with Demjanjuk, the United States was obliged to turn over any

exculpatory materials in its possession that would undercut a finding that there was probable

 
oO CO NN

i
12
13
14
15
16
17
18
19
20
21
22
23
24

5

26

27

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 19 of 45

CAase271B8amP00S22HHEB MdacumeantlP7e2 AiecdaAdBAlNO RaagelB80bH44

cause to believe that petitioner committed the murder with which Canada had charged him.”
Id. In 2016, the Sixth Circuit again reaffirmed that Brady applies to extradition proceedings in
Martinez v. United States, 828 F.3d 451, 470 (6th Cir. 2016) (en banc).

The Ninth Circuit has not had occasion to decide whether Brady applies in an extradition
where, as here, the U.S. Government has undertaken its own investigation and likely has
favorable evidence. Defense counsel is not aware of any such case in this Circuit. Yet Ninth
Circuit courts have shown support for Demjanjuk’s application of Brady to extradition
proceedings, while distinguishing it in particular cases. Prasoprat v. Benov, 421 F.3d 1009,
1015 (9th Cir. 2005)(distinguishing Demjanjuk where the sought material related to the death
penalty in the requesting state, not the probable cause determination); In re Extradition of |
Handanovic, 826 F. Supp. 2d 1237, 1239-1240 (D. Or. 2011)(distinguishing Demjanjuk because
no independent U.S. investigation).

In contrast to Prasoprat, the favorable material Ameen seeks relates solely to probable .
cause. The U.S. Government has extensively investigated Ameen as discussed below. Further,
defense counsel is aware of the existence of favorable material in the possession of the
Government, has requested such material, and believes that other such evidence remains
undisclosed.

The Ninth Circuit has also favorably cited Demjanjuk in a civil case involving
international issues. In Wang v. Reno, 81 F.3d 808, 820-821 (9th Cir. 1996), a Ninth Circuit
panel found the federal Government violated due process where it brought a prosecution witness
to the USS. in “reckless disregard of the real possibility that his inculpatory testimony was false
and that, if he told the truth, he would face torture and possible execution upon his return to the
PRC.” The court analogized the case to Demjanjuk, and agreed with the Sixth Circuit’s
characterization of the Government attorneys’ conduct: “prosecuting attorneys engaged in
prosecutorial misconduct when they recklessly disregarded their obligation to provide
information specifically requested by detainee, thereby endangering detainee's defense.” Id. at
821; see also United States v. Holstrom, 246 F. Supp. 2d 1101, 1111 (E.D. Wash. 2003) (the

Demjanjuk decision reflects “[t]he obligations of all parties, counsel and the courts in the search

- - 10

 
\o oo “NN ws & Ww NO —_

NY NH NH NY YN WN WN KD KN & BR RB BRR ee ee
oN DR HW BR Ww NYO KF CO Oo HN DH FF WN KS CO

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 20 of 45

Gaaee2271 88am P00S22HHEB DdcouneentPY62 FlbeddaAdBAlyo Praayge 200644

for the truth,” and “the proper concern for the rule of law and the application thereof, regardless
of the consequences.”). a | . 7

In 2010, a District of Columbia magistrate judge in In re Extradition of Zhenly Ye Gon,
noted the rarity of extraditions in which the United States undertakes its own investigation,
stating that “in the ordinary extradition case, the United States has no information other than
what has been provided by the demanding state. Independent prosecution by the requested state
is rare, and it appears that there are only two reported cases in American legal history in which
such a prosecution has occurred.” 2010 U.S. Dist. LEXIS 1563, *8. Because the United States
had independently investigated the relator in the case, the magistrate applied Demijanjuk and
Drayer, sharply rejecting arguments from O.LA. attorneys to the contrary. In determining what
information to provide the defense, the Government should “resolve doubts in favor of the
respondent.” Zhenly Ye Gon, 2010 LEXIS 1563 at *12-13.

Support for the application of Brady here comes from the U.S. Government’s Brady
obligation in a range of contexts beyond exculpatory evidence for a criminal trial. Brady applies
to the potential suppression of evidence. United States v. Gamez-Orduno, 235 F.3d 453, 461
(9th Cir. 2000)(holding that Brady obligations included disclosure of a report that was material
to defendants' standing to pursue a Fourth Amendment suppression motion); Smith v. Black, 904
F.2d 950, 965-66 (5th Cir. 1990) (nondisclosure of Brady information may have affected fact
finder’s findings at the suppression hearing). Brady applies to the admissibility of a confession.
Nuckols v. Gibson, 233 F.3d 1261, 1266 (10th Cir. 2000) (finding a Brady violation where
prosecution withheld evidence that was material to the admissibility of defendant’s confession).
Brady applies to the reliability of a Government witness’s statement. Smith v. United States, 666
A.2d 1216, 1224-25 (D.C. 1995) (witness statement should have been disclosed under Brady
because it called into question whether prosecution’s evidence could be admitted as a
“spontaneous utterance”’).

Courts have also found Brady to apply in civil contexts when sufficiently serious interests
are implicated. See EEOC vy. Los Alamos Constructors, Inc., 382 F.Supp. 1373, 1383 n.5
(D.N.M.1974) (applying Brady in favor of defendant in a civil case brought by the Government);

 

 

U.

 
re WN WN

oOo fe ~~ HD ON

ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 210f45

C@see271 Beam 00S22HHES CacouneantlP762 HibelcDaAIBAINO Freage2D00bH44 *

Dent v. Holder, 627 F.3d 365, 374-75 (9th Cir. 2010) (requiring Government to provide A-file to

 

enable immigrant opportunity to fully and fairly litigate his removal and his defensive

citizenship claim”); Pavlik v. United States, 951 F.2d 220, 224 n.5 (9th Cir. 1991) (“Brady v.

“Maryland applies in the context of a NOAA [National Oceanic and Atmospheric Administration]

civil penalty proceeding”); accord Sperry v. Hutchinson Co. v. FTC, 256 F.Supp. 136, 142

| (S.D.N.Y. 1966) ("In civil actions, also, the ultimate objective is not that the Government 'shall

win a case, but that justice be done.""). In United States v. Edwards, 777 F. Supp.2d 985
(E.D.N.C. 2011), a district court extended Brady requirements to civil commitment hearings
because "alt issue is not a claim for damages or equitable relief[;] [i]nstead, the issue is whether
someone will be locked away." Edwards, 777 F.Supp.2d at 994; accord United States v. Ebel,
856 F.Supp.2d 764, 766 (E.D.N.C. 2012). The Edwards court analogized to Demjanjuk and
reasoned that, like denaturalization and extradition proceedings, civil commitment hearings hold
consequences similar to, or worse than, criminal trials. Id. at 997. The Ninth Circuit recently
analogized to Brady due process requirements in immigration proceedings. Lanuza v. Love, 899
F.3d 1019, 1025 n.2 (9th Cir. 2018) (stating in immigration Fifth Amendment due process
Bivens case, “[i]f remedies are available to punish Brady violations in a criminal proceeding
where liberty is at stake, they should also be available in the context of immigration proceedings
to determine removability—a deprivation of liberty that can be as consequential.”) (emphasis
added)).

Based on compelling precedent applying Brady v. Maryland to extradition cases, defense
counsel requests the Court order the U.S. Government to provide evidence already in the hands
of the prosecution team, and to search for and disclose exculpatory, favorable, and impeachment
materials in the Government’s possession, custody, or control. Specific items of evidence are
discussed below, and listed in Exhibits J and J.

In addition to requests for specific evidence that the defense knows exists, the defense
seeks from the Government all material including, but not limited to, material supporting alibi,

and information relating to reliability and competency of witnesses. Defense also seeks evidence

12

 

 
mh WwW

Oo oOo nN DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27 |

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 ‘Page 22 of 45
CQss271 88am O00522HHEB MdccuneehtlPY62 AitelcO@AOBAL2O Praage2a 106144

documenting the extent of cooperation and evidence sharing betweén Iraq governmental

authorities and the United States Government i in this unprecedented matter.

IV. THIS MOTION REQUESTS PRODUCTION OF MATERIAL THAT IS
“FAVORABLE TO THE ACCUSED” AND MUST BE DISCLOSED
“UNDER BRADY |

This Court has already recognized that although no individual piece or smaller subset of
the defense’s evidence might do so alone, the Court considers the “totality of the circumstances,”
or the entire body of evidence at an extradition hearing in determining whether to certify
extradition. See e.g., In re Extradition of Paberalius, No. 10M275, 2011 WL 2144065, at * 13
(N D. Ill. May 31, 2011) (weighing evidence brought by the Government against evidence
presented by defendant to deny extradition request); see also United States v. Froman, 355 F.3d
882, 889 (Sth Cir. 2004) (explaining a similar standard as in Paberalius); In re Extradition of
Bonilla, No. 1:13-MJ-62, 2014 WL 934903, at *5 (E.D. Tex. Mar. 4, 2014) (explaining

 

magistrate must reach a common-sense conclusion); accord In re Singh, 170 F. Supp. 2d 982,
1023 (E.D. Cal. 2001) (“On the totality of the circumstances, the.... affidavit of Rattan Singh is
credible. It destroys the competence of the evidence and obliterates probable cause[.]”).

To date, the defense has focused in Court on the issue of Mr. Ameen’s presence in
Turkey at the time of the Iraqi crime. That issue is a critical one, and if the Government has
evidence to show that Mr. Ameen was in Turkey, or to corroborate his presence’ in Turkey, it
must turn it over under Brady. Likewise, evidence that Mr. Ameen was not in Rawa in June
2014 is favorable and must be turned over.

However, the defense has also been investigating the Iraqi crime as well. That
investigation has led the defense to speak with three members of the victim’s family, all of
whom were in the home during the victim’s killing. One of those people was looking out the

window and saw the killing. All of those close family members have told the defense

‘investigator that Mr. Ameen had nothing to do with the victim’s killing. Their statements to a

defense investigator are attached as Exhibits D, E, and F. For the purpose of public filing, and

out of an excess of caution, the defense has redacted the witness names from their statements.

13

 
N .

o Oo IN DO HH Se WD

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 23 of 45
| GQase221 88am AOOSR2AFEB CoccuneahtP762 FHibeDAAIBATDO Feage2226444

Unredacted copies will be provided to the Court. The defense is seeking a protective order to
enable it to provide unredacted copies to the Government, | . _
Accordingly, the defense has obtained evidence of Mr. Ameen’s innocence from both
sides: his presence in a completely different country at the time of the Iraqi offense, and reliable
| statements indicating his lack of involvement in the offense by those who witnessed it. These
two areas of favorable investigation lead naturally to the next issue: Why would the
only witness who claimed to have seen the murder, bear false witness?
The victim’s family members have indicated that did not witness the killing.
The circumstances of initial statement to the FBI are therefore critical to the defense,
and must be disclosed. Santos v. Thomas, 830 F.3d 987, 1004 (9 Cir. 2016)(en banc). The
defense must obtain that information, and be prepared to present it in Court, including, if
necessary, by testimony of the FBI Agent involved. Accordingly, that name must be disclosed
so that the defense may follow the appropriate procedure to obtain that testimony. See 28 CFR
Subpart B;1-6.300 et seq. (procedure under United States ex rel. Touhy v. Ragen, 340 U.S. 462
(1951)).
The victim’s family members have provided the defense with leads to help determine
why would have lied to investigators about Mr. Ameen. They have indicated that
has a close family tie to a member of ISIS who is currently in Iraqi custody.
may have been compelled to speak to Iraqi or U.S. investigators out of fear that he/she would be
implicated with ISIS through his/her close family member. Ben Taub, Iraq’s Post-ISIS
Campaign Of Revenge, December 24, 2018 available at .
https://Awww.newyorker.com/magazine/2018/12/24/irags-post-isis-campaign-of-revenge
(discussing guilt by association of family members of ISIS militants)(Attached as Exhibit M);
Leyra v. Denno, 347 U.S. 556, 559-560 (1954)(involuntary statement extracted by promises of
leniency).
Promises of protection from violence would also render statement compelled.
Payne v. Arkansas, 356 U.S. 560 (1958)(statement compelled by offer to protect declarant from
outside threat); Arizona v. Fulminante, 499 U.S. 279 (1991)(statement compelled by offer to

protect declarant in prison). .

14

 
mb WD

oO CO NN DH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 24 of 45
Case271 88am POUS22BHEB OccumeantiPv62 AlbelcO@AdBALNO Aeage2220b044 —

Given his close family member in the custody of Iraqi security forces, was
likely compelled to speak to obtain benefits for his/her imprisoned family member. Lynumn v.

Illinois, 372 U.S. 528 (1963)(statement compelled by threat to children); Harris v, South .
Carolina, 338.U.S. 68 (1949)(statement compelled by threat to arrest mother); United States v. _
Tingle, 658 F.2d 1332, 1336 (9th Cir. 1981)(statement compelled by promise of benefit to child);
see also People v. Trout, 54 Cal.2d 576 (1960)(statement compelled by promise of leniency to
wife); People v: Steger, 16 Cal.3d 539, 550 (1976)(threat by police to arrest or punish a close
relative, promise to free the relative in exchange for a statement, works to compel the statement).

No lesser an authority than the US. State Department has concluded that Iraqi security
forces use torture to obtain statements from detainees. U.S. Dept. of State, 2018 Human Rights
Report, Iraq at pp. 2, 4 available at www.state.gov/j/drl/rls/hrrpt/, The 2018 Human Rights
Report credited numerous reports that “government officials employed torture and other cruel,
inhuman, or degrading treatment or punishment, and that courts routinely accepted forced
confessions as evidence, which was often the only evidence in ISIS-related counterterrorism
cases.” Id., at p. 4, 15. The State Department found evidence that Iraqi entities involved in this
case, including the Federal Police and the Iraqi National Security Service abused and tortured
individuals — particularly Sunni Arabs. Id. “[T]he country’s judges frequently failed to
investigate credible allegations that security forces tortured terrorism suspects.” Id., at p. 6; see
also, id. at p. 12. The FBI did not happen to find the day it took his/her statement.

was provided to the FBI by some branch of the Iraqi authorities. The United States.

must provide this information to the defense so that it can continue investigation and determine
what compelled false statements.

Evidence of compulsion is clearly relevant and “explanatory.” Santos v. Thomas, 830
F.3d 987, 1021 (9 Cir. 2016)(en banc).. All circumstances of the statements are relevant to the
issue of whether the statements were compelled. Fare v. Michael C., 442 U.S. 707, 725 (1979).
None of these circumstances have been provided to the defense. As Exhibit B makes clear, the
report of the first statement has been redacted to remove information regarding the circumstances |
of the statement. |

The U.S. Government is in possession of information regarding benefits, coercion, or

 

 

compulsion provided to witnesses against Mr. Ameen. The defense knows that one witness,

15

 
& WwW

11
12
13
14
15
16
17
18
19
20
21
22
_ 23
24
25
26

27 |.

28

oO CO s N

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 25 of 45
COase2?1B8an) POOS22HHES Occuneantl 2762 FlidecO@A0BA199 Aaagc2240bH44

Other witnesses are current or previous members of the Iraqi security services, military,
or police forces. See Exh. A. The Taub article details the modus operandi of the Iraqi security
services with respect to interrogations, especially of those suspected of a person or family
connection to ISIS. Exh. M (detailing brutal torture by security services, and compulsion of
inculpatory and accusatory statements regarding ISIS affiliation.) The witness’s family has
indicated that he has worked as an informant for the security services, including against his very
family. As detailed in the chart in Exhibit A, the U.S. Government has not provided the
statements from members of the to the defense,
despite the defense’s request and the Government’s citation of those interviews in its filings.

If those witnesses, members of the were in contact with
and in the position to compel his/her statement, whether by promising to withhold prosecution or
punishment for bad acts, by protecting or providing benefits to a family member of

or by providing benefits for statements, that would undoubtedly be evidence
favorable to the defense. As discussed below, all the circumstances and context regarding

statements must be disclosed.

These circumstances include information about himself. The defense has begun
to try to understand motives to fabricate evidence by speaking to family members.
However, evidence of motives, as well as personal characteristics that would explain

his/her susceptibility to coercion, must be disclosed. His/Her “age, experience, education,
background, and intelligence” are all relevant and favorable to the defense. Michael C., 442 U.S.
at 725; Fulminante, 499 U.S. at 286, n. 2; Reck v. Pate, 367 U.S. 433, 441 (1961); Harris v.
South Carolina, 338 U.S. 68, 70 (1949); Gallegos v. Nebraska, 342 U.S. 55 (1951).

The defense’s understanding of this case is growing day by day. With that understanding

 

comes the increasing number of areas in which the U.S. Government holds evidence that is

' . 16

 
Ww

oO Se ND

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed.04/30/19 Page 26 of 45

GAase?71B8am00S22FHES CccuneahtiPY62 Aitecd@AgBAlNo Feage2aoobA44 .

favorable to the defense and must be disclosed. At this prehearing stage, the Government cannot
know what the rest of the record will show or what evidence defense counsel will adduce; at
best, it can only speculate as to the hearing record. Accordingly, "Brady requires disclosure of
exculpatory information that is either admissible or is reasonably likely to lead to admissible
evidence." United States v. Sudikoff, 36 F. Supp. 2d 1196, 1200 (C.D. Cal. 1999); see also
United States vy. Olsen, 704 F.3d 1172, 1183 n. 3 (9" Cir. 2013)(citing Sudikoff favorably);

 

United States v. Bararia, 2013 U.S. dist. LEXIS 93563 at *14 (D. Nev. 2013) (noting favorable
cite in Olsen to Sudikoff); United States v. Peitz, 2002 LEXIS 2338 at *7-8 (N.D. Ill. Feb. 13,
2002) (following Sudikoff); United States v. Carter, 313 F. Supp. 2d 921, 924 (E.D. Wis. 2004),
(agreeing with Sudikoff and Peitz); United States v. Safavian, 233 F.R.D. 12, 16 (D.D.C. 2005).

Extradition magistrates routinely consider evidence of motive, bias, inconsistency, and
other such “impeachment” material in determining the reliability and competency of evidence.
See, e.g., Republic of France v. Moghadam, 617 F. Supp. 777, 782-84 (N.D. Cal. 1985)
(examining motives, facts and circumstances in evaluating reliability of statement and its
recantation); Singh, 170 F. Supp. 2d at 1020 (“It is unlikely that Jaswinder, whose father and
brother were allegedly murdered by Barapind would lie. ... 3 id. at 1023 (“Rattan has a bias
against India because he has suffered at the hands of the police.”); Eain v. Wilkes, 641 F.2d 504, |
511 (7th Cir. 1981) (considering conditions under which statement was given). Such evidence
should certainly be admitted and considered where it will aid in obliterating or negating probable
cause. See Singh, 170 F. Supp. 2d at 994; Sandhu v. Burke, 2000 U.S. Dist. LEXIS 35 84, at *20,
52-55 (S.D.N.Y. Feb. 10, 2000). .

Because the Court considers the totality of circumstances at the hearing, and neither the
Government nor the Court can know in advance of the hearing whether any particular piece of
evidence will combine with the rest to obliterate probable cause, defense counsel asks the Court
to adopt the prudent application of Brady such that all evidence favorable to Ameen be disclosed.
The determination will remain with the Court at the hearing as to which evidence is explanatory
and which is contradictory, and whether or not probable cause has been satisfied or obliterated in
the totality of the circumstances.

it

7

 
oOo. © ~l nN

Ul
12
13
14
15
16
17
18
19
20
21

22.

23

24-

25
26
27

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 27 of 45

Casse?71 88am pO00b22HAEB Cdccunennti27e2 FHlibecO@ADBAT DO Feage2Be0b 44

V. THE BURDEN TO PRODUCE FAVORABLE EVIDENCE EXTENDS TO
THE U.S. GOVERNMENT. AS A WHOLE, NOT ONLY THE .
DEPARTMENT OF JUSTICE

The Government’s press release in the case credits the Department of Justice’s Criminal
Division’s Office of International Affairs, the U.S. Department of State, the FBI, and ICE-
Homeland Security Investigations with work in this case prior to Mr. Ameen’s arrest.
www.justice. gov/opa/pr/iraqi-national-wanted-murder-iraq-arrested-california (Aug. 15, 2018).
U.S. Government filings make it clear that the FBI or prosecutors also cooperated with the U.S.
military to further its investigation. Under Giglio v. United States, 405 US. 150 (1972), “the
prosecution cannot escape its disclosure obligation by compartmentalizing information or failing
to inform others in the office of relevant information[,]” as it “is responsible as a corporate entity
for disclosure.” Demjanjuk v. Petrovsky, 10 F.3d 338, 353 (6th Cir. 1993) at 353-354.

In determining whether the U.S. Government has favorable evidence, the defense has
requested that the U.S. Attorney’s Office request a prudential search of the U.S. Intelligence
Community in this case. This is the type of investigation in which a prudential search was
always appropriate. There is reason to believe that the Intelligence Community (IC) has
exculpatory material regarding Mr. Ameen. As set forth in section 2052(A) of the Department of

Justice Criminal Resource Manual, a prudential search is a search of Intelligence Community

files for pre-existing intelligence information. A prosecutor must search for Brady material

within IC files when the IC is involved in an investigation. It appears that the IC was involved in
the investigation of Mr. Ameen. Section 2052(B)(1) states that “alignment likely exists where an
intelligence agency has provided information to a law enforcement agency or to the prosecution,
which information serves independently as a factual element in support of a search warrant,
arrest warrant, indictment, etc.” The IC has been involved in this case in providing information
"that has been relied upon for the search warrants, and that the Government is citing in support of
Mr. Ameen’s detention. |
Section 2052 indicates that Mr. Ameen’s investigation should have been “proactively
reviewed for a possible nexus to the IC.” If the objective articulable facts that the Government

has asserted against Mr. Ameen are true (see Document 6), the IC would have information in its

Sor

18

 
i .
i

0 ON ODO ROB

NO NO HD BH HN YN HN DN Dw re et
co ~~ aN nn a Ww tO — oS \O  & ~~ ON GN - a i) me o

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 28 of 45
CBaee271 Bsa OO0S22HEB Mcouneantl2762 FilitelcDAAOBALDO Peage2Z70bH44

files on him. Several courts have held that the prudential query must “extend to sources that are
readily available to the government and that, because of the known facts and nature of tfie case,
should be searched as a function of fairness to the defendant.” CRM, Sec. 2052(B)(2), citing
United States v. Perdomo, 979 F.2d 967, 970-71 Grd Cir. 1991); United States v. Auten, 632
F.2d 478, 481 (Sth Cir. 1980); United States v. Burnside, 824 F.Supp. 1215 (N.D. Ill. 1993).

Further, the Government has repeatedly conceded, now on the record, that the IC has
exculpatory evidence corroborating Mr. Ameen’s alibi. This constitutes “direct or reliable
knowledge of potential Brady and/or other discovery material in the possession of the IC.”

CRM, Sec. 2052(B)(2)(a)(1).. Moreover, there are many reliable indications (as discussed below)
- that the “IC possesses evidence that meets the Brady case law standard of materiality.” Id. at
subd. (2). .

The Criminal Resource Manual is clear: “a positive answer to either of these questions
means that the prosecutor ‘needs to know’ and must conduct a suitable search of the IC files.”
(Emphasis added.) This is even in the absence of a request for specific discovery, which has
previously been made informally and is being reiterated in this Motion.

The Government may argue that a prudential request is not applicable in an extradition
case. First, the Government has asserted on the record that it continues to investigate Mr. Ameen
for violations of U.S. criminal law, so the rules apply on their terms to a pre-indictment
investigation. Second, even though an extradition case is not subject to the Rules of Criminal
Procedure, it is still fundamentally a criminal case, being prosecuted by the Criminal Division of
the U.S. Attorney’s Office, and subject to the Criminal Resource Manual and the ethical and Due
Process rules regarding favorable evidence. Third, the rules regarding extradition are contained
in the U.S. Attorney’s Manual in Title 9 (Criminal) at 9-15.000, with foreign extraditions
discussed at 9-15.700. Likewise, procedures discussing extradition are set forth in the Criminal
Resource Manual starting at 601 through 622. As stated in section 601, “[T]he extradition .
scheme is functionally equivalent to all other preliminary criminal proceedings.”

With respect to Mr. Ameen, IC information rebutting claims that he is an ISIS or Al-
Qaeda in Iraq terrorist, and any information rebutting the Iraqi filing at Doc. 22-1, page 71, are

clearly exculpatory. If the IC has no information to show that Mr, Ameen is a member of ISIS or

 

 

- 19

 
nA - wo N'

Co Oo NN A

U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26°

27
28

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 29 of 45
Casse?71 88am O0h22HHEB Docouneantl2Vve2 FHeOGADBALDO Praage2B900144

an Al-Qaeda in Iraq terrorist, that is likewise exculpatory, and the defense requests a statement to

that effect, a stipulation, or a certificate of no record.

VI... THE GOVERNMENT’S BURDEN TO PRODUCE FAVORABLE
INFORMATION EXTENDS TO IRAQI GOVERNMENT DOCUMENTS
-AND STATEMENTS BY IRAQI LAW ENFORCEMENT OBTAINED BY
THE U.S. GOVERNMENT

The FBI investigation documents numerous contacts with various branches of Iraqi ~
security apparatus. The FBI appears to have spoken with members of the police, security
service, and Iraqi military in the course of investigating Mr. Ameen. As set forth in Exhibit G,
the FBI obtained documents from those agencies. It is unclear from the information received by
the deferise whether these contacts were in the course of obtaining witness statements

. or rather in the context of two law enforcement
agencies both investigating Mr. Ameen for the Iraqi crime. In any case, evidence of
inconsistencies in claims against Mr. Ameen between various branches of Iraqi law enforcement
are favorable to Mr. Ameen, especially with respect to page 71 of the Extradition Packet, which
is presented in an attempt to establish probable cause that this offense was committed on behalf
of ISIS.

The primary U.S. investigation into Mr. Ameen became intermingled with an Iraqi |
investigation at some point. In the course of the U.S. investigation, the FBI appears to have
spoken with at least four witnesses from various branches Iraqi law enforcement. The FBI has
statements and documents provided by Iraqi law enforcement, including reports that the
Government acknowledges were forgeries. See Exhibit H. None of these statements, reports, or
documents have been provided to the defense, despite repeated requests. They must all be
provided. See In re Drayer, 190 F.3d 410, 415 (6" Cir. 1999)(noting that in ministerial case with
no independent U.S. investigation “all documents received by the United States from Canadian
authorities were, in fact, turned over”.)

Even the Extradition Packet bears signs of the prior U.S. investigation. Notably, in
presenting Mr. Ameen’s photographs to Iraqi witnesses, the Iraqi government used photographs
provided by the FBI: from Mr. Ameen’s A-file, which is a protected U.S. Government record

and not in the custody of the Iraqi Government (Exh. K-6); and Mr. Ameen’s Facebook Profile

 

 

20

 
i)

0 © NY DH Wn BB WwW

ll
12
13
14
15
16
17
18
19
20
21

22.

23
24
25
26

27

28

‘Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 30 of 45

CAsee2?1 Bsa 00S22FHPB CconneanhtlPY62 FAibelcOGACBALBO Feagpe2200b44

photograph, which the FBI used to question Iraqi Witnesses and provided to the Iraqi
Government as well (Exh. K-3.) The Extradition Packet makes clear that the Iraqi Government
did not use any of its own, numerous photographs of Mr. Ameen in obtaining the arrest warrant.

- It is clear that the U.S. should provide the defense with favorable evidence in its
possession, even if that evidence originally derived from Iraqi law enforcement. Further, the
Court has the authority to order the United States to obtain exculpatory evidence from Iraqi law
enforcement, which was allied with the U.S. Government in investigating Mr. Ameen, or to
order the Iraqi Government to produce such evidence itself. United States v. Smyth (In re
Smyth), 61 B 3d 711, 717 (9th Cir. 1995)(District Court ordered the U.K. to provide favorable
documents to defense); In re Extradition of Kraiselburd, 786 F.2d 1395, 1399 (9th Cir. 1986)
(magistrate judge "ordered Argentina to produce the following documents... "); Republic of
France v. Moghadam, 617 F. Supp. 777, 780 (N.D. Cal. 1985)(court ordered U.S. Government to
refer matter to French officials for authentication of recantation letter); In re McMullen, 1988
U.S. Dist. LEXIS 7201, at *25 (S.D.N.Y. 1988)(requiring British government to articulate
position regarding political nature of charged offense); United States v. Linson, 88 F. Supp. 2d
1123, 1125 (D. Guam 2000)(continuing extradition hearing and ordering U.S. Government to
obtain further information from requesting government). Failure to produce such material may
result in remedies that include the application of presumptions for Mr. Ameen at the extradition
hearing. Id.

Vil. THE CIRCUMSTANCES OF _ IDENTIFICATION OF MR.
AMEEN ARE CRITICAL TO THE COURT’S CONSIDERATION AND
MUST BE DISCLOSED TO THE DEFENSE

Evidence of witness compulsion is “explanatory” and therefore admissible in an
extradition hearing. Santos v. Thomas, 830 F.3d 987, 990 (9 Cir, 2016)(en banc). In Santos,
the magistrate judge erred by excluding witness recantations that included evidence that the
original inculpatory statements were given under compulsion. The en banc Ninth Circuit flatly
held that the “extradition court should have considered evidence of coercion because a coerced

statement is not competent evidence and cannot support probable cause.” Santos, 830 F.3d at

 

1001. Coercion goes directly to the “competence of the government's evidence” of probable

 

 

21

 
Co eo YN DW BR WN

NY pO NH NY YN YN KN KN Nw wR
oO .~i nN sn > ww NO be oS \O oo ~ nN wn & wo bo _ oS

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 31 of 45
| Gaaee271BSamO00522EHEB Opccumeahtl2762 AlbelcOGAdBALNO FaagesB00b 44

cause. Santos, 830 F.3d at 1003.
| Accordingly, the circumstances surrounding | . first known identification of Mr.
Ameen as an alleged perpetrator in this Iraqi crime are critical. The defense has requested that
the Government provide information regarding these circumstances, but the Government has
refused. Especially given that the first statement was given to the FBL this refusal violates due
process,. The defense moves the Court to order the Government to produce an unredacted copy
of . statement.
identification in October 23, 2017 is additionally suspicious for the following
reasons. The FBI 302 from that date does not contain ‘any information regarding an
identification from a photo (however, the last section of that report is completely redacted.) The
defense asked the Government what photograph of Mr. Ameen was shown on that date, if any,
and the Government provided the photo attached as Exhibit K-2 and indicated that it was the
photo shown by the Special Agent to in October 2017. | ~ then went to the Traqi
court on April 15, 2018. He/She was ostensibly shown an array of photos that are included in the
Extradition Packet. However, two of those photos of men other than Mr. Ameen are imprinted ~
with the date, May 20, 2018, over a month after they were supposedly shown to (Doc.
22-1, pp. 64-67.) |
Several days after the date imprinted on those photos, the FBI produced a new report.
This report purports to memorialize the October 23, 2017 interview of It is not
expressly noted to be a supplement, and there is no indication why the FBI created it six months
later, after testified to the Iraqi court. That FBI 302 is attached as Exhibit J and was
drafted by the FBI on May 24, 2018, and entered on May 25, 2018, over a month after —
went to court in Iraq. It claims that was shown multiple photographs of different
individuals in October 2017, and that identified Omar Ameen as the person in the
photograph in front of the snow. If so, those photographs were not produced to the defense when
it asked for the items shown to : on that day. |
These circumstances further support the need to determine the circumstances of the initial

identification of Mr. Ameen to the FBI. In addition, the defense seeks to obtain testimony from

22

 
an. Ww

» SO oo ~ aN

1]
12
13
14
15
16
17
18

19.

20
21
22
23
24
25
26

27

28

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 32 of 45
Casse221BeAMPOOS22HEES Dbcouneahtl2762 AiieOAAIBALLO Flaaees3 106144

‘the Special Agent regarding those circumstances and inconsistent statements in that .
interview. OO
original statement is inconsistent in many different ways from his/her second
statement to the Court. Importantly, in first statement, he/she states that he/she saw
Omar Ameen among the ISIS militants, but heard gun shots and multiple men yelling “Here is
your American dog.” (Exh. B.) Further, he/she identified a completely different set of
accomplices in the first statement, than in the second. He/She also claimed that an “Ahmed
Ameen” was Omar’s brother and was present at the crime. (There is no Ahmed Ameen, as
shown in the Extradition Packet at page Doc. 22-1, p. 89.) He/She also claimed that Omar
committed crimes in the past with his brother “Wasam,” yet another Ameen who does not exist.
See id. Finally, claimed that Omar had “shoulder length hair” in June 2014. As the
photographs attached at Exhibit J make clear, Omar has never matched that description.
also told the FBI that Mr. Ameen committed a crime with Abu Enis Al
Shami (likely a mistranslation or misspelling for Abu Anas Al-Shami) Abu Anas AI-
Shami was a senior leader in Jama’at al-Tawhid wal Jihad starting in approximately
- 2003. He was killed by an American airstrike in approximately September 2004. He
could not have been involved in the Iraqi crime.
also told the FBI that Mr. Ameen was a “very close friend/associate” to
Abu Bakr Al-Baghdadi, and that they went out in public in Rawa together giving away
money. Al-Baghdadi is also one of the most hunted men on the planet to this day. There
is an $25 million dollar bounty on his head. He is the caliph of the Islamic State.
claims that al-Baghdadi visited with Omar Ameen twice in July and August 2014, a
time when Mr, Ameen was documented to be in Turkey. If the U.S. Government has no
information documenting a connection between Omar Ameen and Baghdadi, that would
be extremely exculpatory, and prove the lack of reliability of statement.
Accordingly, even the heavily redacted version of statement in October 2017
bears numerous indications of unreliability. The reliability of any identification must be

determined under the “totality of circumstances,” even.in an extradition hearing. Neil v. Biggers,

 

 

 

409 U.S. 188, 199, 93 S.Ct. 375, 34 L. Ed. 2d 401 (1972); Manta v. Chertoff, 518 F.3d 1134,

re

 
Mn B&B W N

ie
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

oO CO NN DBD

 

 

Case 2: 18- -mj-00152-EFB Document 131-1 Filed 04/30/19 Page 33 of 45

Caase271 B8An O00 522 AEB Dcounsat 12762 FilibeldOGAdBALO Freagexaoias

1146 (9" Cir. 2008)(citing Biggers in extradition case); In re Extradition of Singh, 170
F.Supp.2d 982, 1014 (E.D. Cal. 2001)(applying Biggers); In re Extradition of Singh, 2005 U.S.
Dist. LEXIS 42969 at *126 (E.D. Cal. 2005)(same); In re Extradition of Chavez, 408 F. Supp. :
2d 908, 913-14 (N.D. Cal. 2005) (applying Biggers); In re Extradition of Cervantes Valles, 268
F. Supp. 2d 758, 774 (S.D. Tex. 2003) (same); In re Extradition of Gonzalez, 52 F. Supp. 2d
725, 737 (W.D. La. 1999) (same). -

The circumstances already known to the defense are already suspicious — an Iraqi person
with links to ISIS is interviewed by the FBI, likely at a military Air Base, during ISIS’s reign in
Al-Anbar Province. Many, many details are redacted from the FBI's report, itself suspicious.
(Exh. B.) A new FBI report is generated over six months later that purports to shore up

identification. (Exh. J.) All three witness statements in the Extradition Packets are pre-
written, typed statements, that only required the witness’ signature. See Doc. 1, Exh. 1
(unredacted packet) and Arabic Extradition Packet. Two of the statements in that packet, for
Witnesses A and B, are word-for-word the same. See e.g., In re Extradition of Contreras, 800
F.Supp. 1462, 1468 (S.D.Tex. 1992). Likewise, the signatures on the statements by A and B
suffer from the same problem as statement in the Extradition Packet — the signatures
on pages one and two of each statement do not appear to match.

The defense has unearthed reliable evidence that a close family member of is
currently being held in custody by the Iraqi Security Services as an ISIS militant. The defense
expects that prior to meeting with in October, the FBI would have done some
background investigation and determined his/her ties to ISIS, especially since ISIS was still
occupying large portions of Iraq. The U.S. Government’s clear connections with the Iraqi
security forces, including the ability to demand documentation and obtain reports, would have
also given U.S. investigators information about ties to ISIS. Those ties to ISIS, or any
other facts that would have caused to fear law enforcement and want to divert attention
to Mr. Ameen are critical and must be disclosed. Given well-established methods used by the
Security Services to obtain confessions and inculpatory statements, statements were

likely coerced by his/her fear of being inculpated as an ISIS militant or by his/her fear for his/her

24

 
—

bo NO bo NO NO nN OO - NY ho —_ — — —_ —_ — — — — —
mo NY Dn A FP WD NYO -—-& DP OBO fF AQ DH FF WO NY K OC

oO SF SN DH A BT WH WN

Case 2:18-mj-00152-EFB Document 131-1 Filed-04/30/19 Page 34 of 45
C@s8e271BsampO00S22HHEB OdccuneattlP762 Aidelcd@AdBALOO Faage3330044

close family member in Iraqi custody. :
| The defense has requested additional information from the Government in support of this.
Evidence possessed by the U.S. Government supporting thie investigation into’ = —or his/her
close family member as a member of ISIS or any other terrorist organization explains his/her
inconsistent statements. Evidence that statement was procured through coercion
renders that statement unreliable and incompetent. Santos, 830 F.3d at 1003-04. “The use of
coerced [statements] , whether true of false, is forbidden because the method used to extract them
offends constitutional principles.” Id., citing Lego v. Twomey, 404 U.S, 477, 485 (1972). If

| statement was “obtained by coercion in violation of the principles in the Due Process.
Clause of the Fifth Amendment, the statements are not competent and cannot support probable
cause.” Santos, 830 F.3d at 1004. It is “explanatory” and “undermines the process by which the

evidence was obtained... .” Id.

In Singh, the Court looked to the parties to “provide[] evidence about the totality of
circumstances under which the original statements were taken from each eye-witness.” The
court also wanted a “foundational description of the basis for the civilian eye-witness' knowledge
of [the defendant].” Singh, 170 F.Supp.2d at 1017. As in Singh, the only evidence linking Mr.
Ameen to the crime is an eyewitness statement. Assessment of the reliability and competency of
that statement is paramount. Id.; see also Contreras, 800 F.Supp. at 1469 (no evidence to support
probable cause except unreliable statements).

Accordingly, evidence that undermines the credibility of the original statements, or that
supports the reliability of current statements by witnesses who say Omar Ameen had nothing to
do with the crime, must be disclosed to the defense. Such evidence is explanatory and material.
Quinn v. Robinson, 783 F.2d 776, 815 (9th Cir. 1986) ("the credibility of witnesses and the
weight to be accorded their testimony is solely within the province of the extradition
magistrate."); Mainero v. Gregg, 164 F.3d 1199, 1205-06 (9th Cir. 1999) (quoting Quinn);
Singh, 170 F. Supp. 2d at 1023 (“[T]he extradition judge makes credibility determinations as to

the competence of the evidence supporting probable cause.”); In Re Mufioz Santos, 228 F. Supp.

 

 

3d at 1054 (quoting Singh); In re Monroy, 2006 U.S. Dist. LEXIS 65815, at *10 (E.D. Cal. Aug.

25

 
nn —>_ W

11
12
13
14
15
16
17
18

19

20
21
22
23
24
25
26

27

28

Co Co “SN

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 35 of 45
Caee271 88am POUS22BHEB CaccuneentiL7e2 AilbelcoasdBAl go Raagesa4ob444

30, 2006) (quoting Singh); In re Strunk, 293 F.Supp.2d 1117, 1126-1140 (E.D. Cal. 2003)

(denying extradition after reviewing the Government's evidence and finding it "so inconsistent
and conflicting that it provides little competent evidence" supporting extradition).

~ VIII. THE UNITED STATES GOVERNMENT MUST PRODUCE EVIDENCE
IN ITS POSSESSION THAT WOULD OBLITERATE PROBABLE CAUSE
IN THIS CASE BY PROVING THAT MR. AMEEN WAS IN TURKEY IN
JUNE 2014

A. The Government Must Produce its Independent Statement Corroborating Mr.
Ameen’s Presence in Turkey in June 2014

The defense has spoken with a witness, known to the Government, who has indicated that ©
Mr. Ameen was with him on a daily basis in Mersin, Turkey during June 2014. That witness
does not live in the United States. Based on information suggested by the Government’s prior
filings, the witness is extremely unlikely to obtain a visa to testify in this case, even if the
defense could arrange to fly him to Court to testify. The defense will attempt to obtain and
present his evidence in the most reliable manner possible. Undoubtedly, the Government will
argue at the hearing that this witness lacks credibility. It will argue to the Court that this
credibility issue means that the Court should exclude this statement. It will argue that the
witness is “uncorroborated.” This is a strong reason to obtain clear corroboration from the
Government.

The Government possesses a corroborating statement by the witness that possesses
indicia of reliability, because it would appear to have been made when the witness was unaware
that he was being surveilled. See Doc. 24, lines 25-26; Doc. 26 (concession on surveillance); see
also Doc. 104, p. 2 (concession that Government possesses independently obtained statement on
alibi); United States v. Bryce, 208 F.3d 346, 351 (2d Cir. 1999)(taped wiretap statement had high
degree of trustworthiness, because declarant was not aware he was being taped); United States v.
Singleton, 125 F.3d 1097 (7th Cir. 1997) cert. denied 522 U.S. 1098 (1998)(taped conversation
with confidential informant very trustworthy). Other circumstances of the statement might
further increase its reliability. See e.g., United States v. Napier, 518 F.2d 316, 317 (9th Cir.

1975) (excited utterance).

 

 

26

 
WN

0 oe NN A

1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 36 of 45

Gase2?71 88am OO05S2HAEB CaccnneshtiP762 AlbecogAdBALN9 Fadage3350bH44

It would appear that the Government can place the witness in Mersin, Turkey in June
2014. The witness remembers this time clearly this because he is from Mosul, Iraq, which was
being overrun by ISIS in June 2014. He remembered seeing Mr. Ameen daily to discuss the
political situation in Iraq and to express their fears for family and their communities. Mr. Ameen
often used the witness’s laptop computer to access his Facebook and other social media at the
witness’s house, as a means of connecting with family who were living in the middle of a war .
zone. A prior consistent statement made by the witness should be admissible at this hearing to
show that the witness is not manufacturing a statement to the Court. |

The Government has argued that it has no obligation under Brady to provide this
information if the defense has independently spoken with the witness. (Doc. 92, p. 2.) To the
contrary, the U.S. Government must provide this evidence to corroborate other defense alibi
evidence. See Dennis v. Sec'y, Pa. Dep't of Corr., 834 F.3d 263, 285-96 (3d Cir. 2016)(rejecting
government’s argument that it could legally withhold “independent documentary corroboration
of a key witness” for an alibi defense); Wearry v. Cain, 136 S. Ct. 1002, 1006 (2016) (per
curiam)(holding that Brady was violated where newly revealed evidence undermined confidence
in conviction).

To obtain this corroborating statement, the defense does not need the Government to
provide classified evidence. Rather, the defense has sought a stipulation by the Government
containing the information. The Government has refused. Accordingly, the defense pursues this
motion. |

B. The U.S. Must Produce Any Evidence of Mr. Ameen’s Presence in Turkey in the
Summer of 2014 Obtained During Surveillance

In June 2013, Edward Snowden, a former CIA employee and federal contractor, leaked
highly classified information from the National Security Agency. In pertinent part, the leaked
information disclosed global surveillance programs run by the NSA and others with the
cooperation of international telecommunications companies. The documents leaked by Snowden
are contained in online archives available to anyone with an Internet connection.® They have

been extensively analyzed by researchers and journalists.

 

$ Although the Snowden archives are publicly available, they have never been declassified. Accordingly,
defense counsel cites to articles discussing the documents in lieu of attaching and discussing the documents

27

 
N

4 ;
~“ an ws > Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 37 of 45
Gasse271 8am OO0522HHEB KocuneantlP762 AlelcO@AdBALLO FaagesB6obA44 -

Ironically, in this case, the defense welcomes the idea of widespread surveillance in
Turkey during the Summer of 2014. Such surveillance could show that Mr. Ameen was in
Mersin, Turkey at the time of the crime. The Snowden documents indicate that the NSA
participated in surveillance in Turkey. Der Spiegel, a German newspaper, analyzed the Snowden
documents on spying in Turkey, and links to them at the end of its article. Poitras, et al. “A -
Two-Faced Friendship: Turkey is ‘Partner and Target’ for the NSA,” Spiegel Online, Aug. 31,
2014 available at www.spiegel.de. The Snowden documents show that as a partner to NSA,
Turkey surveilled counter-terrorism targets such as “radical Islamic terrorist elements” and
passed that information onto the United States. In February 2014, the Turkey government
responded to protests by passing a law requiring that ISPs collect data on users’ activities for up
to two years and provide authorities with this data on demand. Yesil and Sozeri, Online
Surveillance in Turkey, Surveillance and Society 15 (3/4/) at 545. Local Turkish counsel has
indicated that the Turkish Government, through its Bureau of Telecommunications (BTK), keeps
cell phone surveillance and location data. The Court has authorized a Letter Rogatory for this
evidence.

As discussed in the Guardian, the NSA was collecting almost 5 billion cell phone records
a day, obtaining “highly personal data about the precise whereabouts of individuals, wherever
they travel in the world.” Lewis, “Snowden documents show NSA gathering 5bn cell phone
records daily,” The Guardian Dec. 5, 2013 available at www.theguardian.com, This was verified
by a “senior collection manager” who was given permission by the NSA to confirm that the
agency is “’getting vast volumes’ of location data from around the planet by tapping into cables
that connect mobile networks globally.” Id. The NSA also used tools called “Co-Traveler” to
enable the NSA to search for possible associates of intelligence targets. Id. The NSA told
journalists that these tools were intended to focus on “foreign targets,” not people in the United
States.

The defense is happy to provide Mr. Ameen’s Turkish cell phone information to the
Government, to enable the Government to find in its records the location tracking of his cell

phone in Turkey during the Summer of 2014. The defense is aware from involvement in United

 

 

 

. themselves.

28

 
oOo Oo NS DN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 38 of 45

Gaase271B8AMPOOhZ2HEEB MoccuneehtLve2 FilelcD@AdBALDO Preayge3s 0b444

States v. Aws Mohammed Al-Jayab, 2: 16- cr- -MCE, that Government has the documented ability
to obtain and use electronic communications records of Internet Protocol (IP) addresses when it |
seeks to inculpate a defendant. The defendant in that case was alleged to have traveled to Syria. -
in 2013 and 2014 to provide material support for terrorists. In.paragraph 11(e) of the Al-Jayab
Complaint, the affiant FBI Special Agent wrote:

I have reviewed electronic communications records of Internet Protocol (IP) addresses
that Al-Jayab utilized to connect to the internet to access social media atid email
accounts during his travel to Syria. Analysis of those IP addresses and other
information establishes that Al-Jayab accessed the internet in the time period at issue
through a satellite that covered both eastern Turkey and areas of northern Syria.

Docket No. 1. Such an analysis in this case will provide similarly strong evidence of Mr.
Ameen’s location on and around June 22, 2014. If the Government has already conducted such
an analysis, it must provide it to the defense. Otherwise, the defense is happy to provide Mr.
Ameen’s cell phone information to the Government so that it can undertake this analysis and, in

so doing, provide the Court with competent evidence,

IX. DOCUMENTS THAT REBUT CLAIMS AT PAGE 71 OF THE
EXTRADITION PACKET AND ELSEWHERE IN GOVERNMENT
FILINGS MUST BE PROVIDED TO THE DEFENSE

The Government has tried to restrict the range of the extradition hearing by repeatedly
trying to hold the Court to only the allegations in the Extradition Packet. The report provided by
the Iraqi Operations and Intelligence Support Department, at page 71 of the extradition packet
(available in English at Document 22-1, page 71) asserts that Mr. Ameen was one of the
founders of al-Tawhid Wa al-Jihad. That is an organization that was founded by Abu Musab al-
Zarqawi. The intelligence report claims that Mr. Ameen was a “close associate” of Zarqawi.

Zarqawi was one of the most hunted men on the planet in the early 2000s. Zarqawi was
killed by an airstrike on June 7, 2006. The U.S. Government has significant information about
Zarqawi’s actions and associates during this time. U.S. forces busted safe houses that Zarqawi
used; the CIA was hot on his trail. Associates were arrested and cooperated with law
enforcement, providing information about Zarqawi’s associates and actions during this time.

The defense has extensively researched Zarqawi’s associates and publicly available

documentation of the founding. of AQI. It has found nothing that connects Mr. Ameen to

“29

 
i)

Oo & NN DBD OH Se W

11
12
13
14
15
16
17
18
19
20
21
22
23

24 |

25
26
(27
28

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19. Page 39 of 45
COase27188anpOO0522HHES Ddcouneeantl2762 FieO@A0BA129 FaagesB000144 |

Zarqawi, much less as a “close associate.” Ifhe was a “close associate,” it is inconceivable that |
the U.S. Government has no evidence of Mr. Ameen’s alleged connection and role. If he was -
not a “close associate,” the Government should be compelled to state so.

Similarly, page 71 of the Extradition Packet claims that Mr. Ameen in 2007 worked
“under the Emir for Al-Qa’idah in Al-Anbar, the terrorist (Ghassan Muhammad Ameen al-
Rawi)” his cousin. Ghassan Amin was arrested April 26, 2005 in Iraq as noted by the
Government in Document 6, page 19, line 11. He has remained continuously in custody since
then. A Department of Defense press release indicates that Ghassan Amin had “provided key
information on the recent insurgent activities.” See .

_ archive.defense.gov/news/newsarticle.aspx?id=3 1710

Ghassan Amin is publicly credited with giving critical information on AQI as stated in
that press release, including information that led to the capture and killing of other AQI leaders
and planners, including Abu al Abbas (who was captured May 5, 2005, right after Ghassan), Abu
Dua (who was killed October 26, 2005), and Zarqawi himself (who was killed June 7, 2006). If
Ghassan identified people other than Omar as the “financial officer” for AQI in Al-Anbar, or the
head of the military leadership in Al-Qa’im and Rawah, or failed to provide any information
about Omar when listing associates, that is exculpatory evidence. It is also exculpatory that
Ghassan was in custody in 2007, when Omar Ameen is claimed to have worked for him in

Anbar.

(SW affidavit at p. 12.) . . The Coalition knew of
Ghassan and his associates, and been on his tracks at that time. They were watching him. He
was arrested in April 2005, outside Rawa, in a daring raid on his farm conducted by the Joint
Special Operations. Command.’

Likewise, in the search warrant affidavit, at page 12, the

 

7 That raid is recounted in Sean Naylor’s Relentless Strike: The Secret History of Join Special Operations
Command (2015) at page 267. The book documents the extent of information about Ghassan Amin and Zarqawi

 

 

known at the time.

30

 
N

oO ee NHN HO ee DW

11
12
13
14
15
16
17
18
19

20
21

22
23
24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 40 of 45

CBase2271 88am OON522HAES Caccumeant2V62 AlbelcO@AdBALNO Faage3390b444

Ghassan Amin was actually arrested in 2005 and has remained in

custody ever since. Accordingly, the statement of

It is clear that Traqi witnesses sought to damn Mr. Ameen with
clearly false allegations regarding Ghassan Amin. To the extent that the United States has
evidence and statements from the pursuit, investigation, and interrogation of Ghassan Amin that.
contradict those statements on page 71 of the Extradition Packet that is exculpatory evidence and
must be provided to the defense.

| The same Iraqi intelligence report in the extradition packet claims that Mr. Ameen in

2006 launched two armed attacks against the army headquarters in Al-Karablah area in Al-
Qa’im. In one, he is accused of taking soldiers prisoner and executing them. In the other,
several soldiers were killed. The defense has attempted to search every publicly available and
comprehensive English-language database of terrorist activities in Iraq during the relevant time.
See e.g., Global Terrorism Database available at www .start.umd.edu/ gtd/; Empirical Studies of
Conflict (ESOC), Iraq Dataset available at esoc.princeton.edu/country/Iraq; Homeland Security
Digital Library, available at www_hsdl.org/c/; Cordesman, “Iraq’s Sectarian and Ethnic Violence
and the Evolving Insurgency,” Center for Strategic and International Studies (Dec. 14, 2006).
None of them corroborate either 2006 incident recounted in the Extradition Report. The defense
has also searched Arabic-language media and U.S. military websites. It cannot find any
evidence that such attacks ever happened. If they did in fact happen, the U.S. government would
have proof that they had occurred and may have an investigation related to them. Ifthe attacks
did occur, and others were deemed responsible, that is exculpatory information. Ifno such
attacks occurred, that is likewise exculpatory.

Most of the inflammatory accusations against Mr. Ameen are from a witness

for whom the Government has not provided a statement.

(SW affidavit at p. 11.) There is no indication that the FBI or the

U.S. Attorney’s Office was able to corroborate this with U.S. military records.

31

 
mb WD

0 fo NY BD

i
12
13
14
15
16
17
18
19

20°

21
22

23
24

25

26-
27°

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 41 of 45

COase271 Beam OUS22EHES Cccumeentl2762 AllteldO@AIBALO FReiago40000H44

are exculpatory and support other defense
evidence'regarding false statements by Iraqi witnesses. |

The witness statements in the Extradition Packet place at least one actual ISIS member at
the scene of the crime. The name of Abu-Anas al-Samirra’I was not provided in the first
statement by which discussed a different set of attackers. Abu Anas was hunted by the
U.S. and the Iraqi Security Forces because he was an extremely high-level militant in ISIS and
had been identified as the governor of the Euphrates Province.

At least one online source indicates that al-Samarra’! was killed in June 2014 near
Ramadi. Other sources indicate he was killed or injured and captured later, in December 2014,
or that he was killed or injured and captured in April 2016. Clearly proof that al-Samarra’I was ©
dead before the date of the crime is exculpatory as he could not have participated. Likewise,
proof that al-Samarra’I was in a battle far away from Rawa during the time would also be

exculpatory.

Likewise, Muhammad ‘Abid Manaf (aka Muhammad ‘Abbud al-Suri) appears to be a

known member of ISIS at the time. He was not mentioned by in that person’s first
statement. However, he does seem to have been mentioned by in that Person’s later
statement in January 2018 (as Muhammad Abud). then added this supposed

accomplice in his/her statement to the Iraqi court in April 2018. The U.S. Government, through
its various intelligence agencies, tracks ISIS fighters. Contradicting information about these two
ISIS fighters would be exculpatory.

The witness statements in the Extradition Packet identify Ahmad Shihad Ahmad Badir al-
Rawi as an accomplice and a “member of the People Mobilization’s Free Iraqis Force.” (

first statement did not place Mr. Badir at the scene.) The People Mobilization’s Free Iraqis

Force is a force opposed to ISIS and other jihadis. It is a member of the Iraqi security apparatus.
It makes no sense for a member of the PMF to join ISIS at Rawa at that time in killing a former
police officer. It makes absolutely no sense that Badir would both be a PMF member and a
“prominent member in the Terror Organization of ISIS.”

The defense has received information from Iraqis that Ahmad Badir is the true killer of

the victim in this case. Multiple Rawans have told the defense that Badir’s brother, Saddam

32

 
A F&F W NHN

Oo Oe NID

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 42 of 45

CAsee271 BAM OO0522HHEB CloconmeahtiP762 HiiteldO@AdBALgO Praage44106 444 -

Badir, had been killed by the victim when the victim was a police officer. Evidence held'by the
U.S. regarding Badir would be exculpatory. .

The witness statements in the extradition packet tie Mr. Ameen to the kidnapping of three
of the victim’s brothers: Muhammad, Ghassan, and Ra’Far. This allegation is repeated several
times in the packet, including by the Iraqi authorities. (Doc. 22-1, pp. 44-47, 61, 99.) The
kidnapping is alleged to have happened November 20, 2016, well after Mr. Ameen moved to the

“United States, and when he could not have returned to Iraq. (Doc. 22-1, p. 99 (noting date of

kidnapping).) This is yet another example of the lack of credibility of the witness statements.
Information held by the U.S. Government regarding that kidnapping being claimed against Mr.
Ameen would be exculpatory, as it would should additional false statements by witnesses.

The Government’s filings also indicate statements given by an Iraqi witness on which the
Government must provide the defense any exculpatory information. On pages 18-19, Document
6 alleges that the Ameen family is “one of five native Rawah families that founded AQI in the
region.” It also alleges that the Ameen family helped install AQJ in Rawah, and that Omar’s
dad, Abdulsattar Ameen Hussein supported Abu Musab al-Zarqawi in founding AQI in Rawah.
Document 6 also indicates that on December 24, 2017, the Hit Inquiry Court charged Omar
Ameen with violation of Counterterrorism law. Further, Document 6 recounts that Omar was
supposedly detained by Iraqi Army infantry brigade (28th Bridge, 7th Division), but that the
documents about the arrest were claimed to be forgeries. The fact that members of the Iraqi
security apparatus would forge documents is extremely exculpatory given the weakness of the
probable cause, and the expected strong evidence that Mr. Ameen was in Turkey and had
nothing to do with this offense.

The Government has provided the defense Mr. Ameen’s A-file, which is extensively
redacted to remove evidence of the vetting to which Mr. Ameen was subject, and which he
passed. That extensive vetting would have revealed any information that Mr. Ameen was
involved with terrorism. This information is not secret. Multiple agencies have compiled
hierarchies of AQI/ISIS. Omar is not in any of them. See Orton, Governing the Caliphate:
Profiles of Islamic State Leaders, The Henry Jackson Society (2016); Zeidel, “The Dawa’ish: A
Collective Profile of IS Commanders” Perspectives on Terrorism, Vol. 11, No. 42017) The
Iraq War since the fall of Saddam Hussein has been extensively covered in reports, articles,

33°

 
0 © NY DH WA BB WwW YO =

NO po NO HN HN HN NY NO DN om me bem perm pk pm mk et

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 43 of 45

Casee271 Berm O00 522EFEB Opcouneen27e2 FilbelcO@AgBAT2O Fagget220b444

books, and U.S. Government press releases. See, €.8., Fishman, The Master Plan: ISIS, IN
Qaeda, and the J ihadi Strategy for Final Victory (2016); Naylor, Relentless Strike; Glenn, “Al —
Qaeda v. ISIS: Leaders & Structure” The Wilson Center (Sep. 28, 2015). The pages redacted
from Mr. Ameen’s own A-file would show that the U.S. Government had no evidence that he
was involved in AQI or ISIS. .

The Department of Homeland Security’s own report on the “Refugee Case Processing
* and Security Vetting” details the multiple databases used for the program that Mr. Ameen went -
through. DHS/USCIS/PID-068. USCIS officers use LiveScan to collect prints and photographs
of applicants at the time of interview. Id., at p. 5. Applicants go through biographic and
biometric background checks. Id. USCIS “closely coordinates” with federal law enforcement
and the intelligence community in this process. Id., at p. 6. Biographic checks are run through at
least five systems, including the Department of State (DOS) Consular Lookout and Support
System (CLASS), DOS Security Advisory Opinion (a “biographic check conducted by the FBI
and intelligence community partners”), Interagency Check (multiple checks with intelligence
community partners); the National Counterterrorism Center (which “serves at the central and
shared knowledge bank on known and suspected terrorists and international terror groups, as
well as their... networks of contacts and support”); and a Social Media Review conducted by
the USCIS Fraud Detention and National Security Directorate. Id., at pp. 6-7. Biometric checks
are run through at least three law enforcement reviews as well: Department of Homeland
Security, FBI, and Department of Defense. Id. at p. 8.

The immigration file provided to the defense has been scrubbed of all documentation that
nothing was found on Mr. Ameen in all these checks. That information is critical, and Mr.
Ameen requests that the missing pages be provided to the defense. The defense has found
nothing that would corroborate any claim that Omar Ameen was in ISIS or AQI, much less that
he was a high-ranking leader with access to Zarqawi and Baghdadi. It appears that the U.S.
Government likewise found nothing in 2014 that would corroborate its secret witnesses. It must
produce this information to the defense. | |

The defense requests that the Court order production of all the documents and evidence

discussed in the Government’s filing at Document 6, including all of the statements taken by the

 

 

34

 
Rh WwW

oO CO NN

11
12
13
14
15
16
17
18
19
20
21

22:
~23

24
25
26
27
28

 

 

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19.. Page 44 of 45

Gaaee2271 Beam PO0ha2HHEB MocounesntlPY62 FaeddaAdBAleo Faage48c00444

FBI from Iraqi witnesses. The Government relied on Government 6 to have the Court detain Mr.
Ameen. It sent a strong message about what it believed was the strength of this extradition .
proceeding, Documents produced by the Government began to undermine that message.

“Defense investigation has done that even more. The Court should also order the Government to
produce to the defense the documents it cited and relied on in Document 6. A chart at Exhibit H,
lays out all the items cited by the Government in that document that have never been given to the |
defense, despite a defense request.

X. CONCLUSION .

The defense hopes that the Court will order the Government to “serve truth and justice
first.” United States v. Kojayan, 8 F.3d 1315, 1323-24 (9th Cir. 1993) (noting it is “the easiest
thing in the world for people trained in the adversarial ethic to think a prosecutor’s job is simply
to win” and citing examples of prosecutorial misconduct). The truth here is that Omar Ameen is
innocent of the crime charged in Iraq. The Government should not be allowed to hold back
evidence, from any source, that would undermine its extradition case. The Government has
carefully noted that it does not have alibi evidence “as a result of its criminal investigation or in
the context of these extradition proceedings.” Doc. 104, p. 1. It has never stated that it holds no
exculpatory evidence. Much of the explanatory evidence discussed above may fall outside the
Government’s narrow view of its ethical and due process duty. The defense has put all its cards .
on the table regarding Mr. Ameen’s innocence, and expects to obtain more and more evidence of
such to present at this hearing, attach to its Reply, and present at an extradition hearing. As
Justice Breyer has noted, “experience suggests that the possibility of Governmental abuses in
cases like this one — where the United States has an admittedly keen interest in the later, foreign
prosecution — is not totally speculative.” United States v. Balsys, 524 U.S. 666, 716 (1998)
(Breyer, J., dissenting) (citing Demjanjuk).

Mr. Ameen seeks to exercise his right as an accused person “to present reasonably clear "
cut proof which would be of limited scope and have some reasonable chance of negating a
showing of probable cause." Singh, 170 F. Supp.2d at 994 (quotation and citation omitted).
//1

///
35 -

 
bad,

Ne} lo) “POON wn - Be to

wo NO NH NY NHN HD HN HD KR ww wm
Oo Wt A ON BRB kU DN SB OO OD Ow ON KN OH BR OU DULH OD

Case 2:18-mj-00152-EFB Document 131-1 Filed 04/30/19 Page 45 of 45

CAsse271 Beam OOOS22FAPB CoccumeehtP762 AtiteldOSAdBAIO Faaget44ob444

Given that the Government has rejected many requests for the production of critical evidence,
the Defense turns to the Court for an Order compelling it to do so.
DATED: April 8, 2019 Respectfully submitted,

HEATHER E. WILLIAMS
Federal Defender

/s/ Benjamin D. Galloway
BENJAMIN D. GALLOWAY
Chief Assistant Federal Defender

/s/ Rachelle Barbour

 

RACHELLE BARBOUR
Assistant Federal Defender
Attorneys for OMAR AMEEN

 

 

365

 
